Execution Version

Exhibit 10.1
PURCHASE AND SALE AGREEMENT
 

between


RANGE TEXAS PRODUCTION, LLC
and
RANGE OPERATING NEW MEXICO, LLC
as Seller
and
VANGUARD PERMIAN, LLC
as Buyer


dated
February 26, 2013








--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND INTERPRETATION    1
1.1    Defined Terms    1
1.2    References and Rules of Construction    16
ARTICLE II PURCHASE AND SALE    16
2.1    Purchase and Sale    16
2.2    Excluded Assets    16
2.3    Revenues and Expenses    16
ARTICLE III PURCHASE PRICE    17
3.1    Purchase Price    17
3.2    Deposit    17
3.3    Adjustments to Purchase Price    18
3.4    Preliminary Settlement Statement    20
3.5    Final Settlement Statement    20
3.6    Disputes    20
3.7    Allocation of Purchase Price / Allocated Values    21
3.8    Allocation of Consideration for Tax Purposes    21
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER    22
4.1    Organization, Existence and Qualification.    22
4.2    Authority, Approval and Enforceability.    22
4.3    No Conflicts    23
4.4    Consents    23
4.5    Bankruptcy    24
4.6    Foreign Person    24
4.7    Litigation    24
4.8    Material Contracts.    24
4.9    No Violation of Laws    25
4.10    Royalties; Expenses; Etc    25
4.11    Imbalances    25
4.12    Current Commitments    25
4.13    Environmental.    25
4.14    Property Taxes    25
4.15    Tax Partnerships    26
4.16    Brokers’ Fees    26
4.17    Suspense Funds    26
ARTICLE V BUYER’S REPRESENTATIONS AND WARRANTIES    26
5.1    Organization, Existence and Qualification    26
5.2    Authority, Approval and Enforceability    27
5.3    No Conflicts    27

    
i



--------------------------------------------------------------------------------




5.4    Consents    27
5.5    Bankruptcy    27
5.6    Litigation    27
5.7    Financing    27
5.8    Regulatory    27
5.9    Independent Evaluation    28
5.10    Brokers’ Fees    28
5.11    Accredited Investor    28
ARTICLE VI CERTAIN AGREEMENTS    28
6.1    Conduct of Business.    28
6.2    Successor Operator    29
6.3    HSR Act    30
6.4    Governmental Bonds    30
6.5    Record Retention    30
6.6    Notifications    30
6.7    Amendment of Schedules    30
6.8    Transition Services
6.9    Audit Rights    
    
ARTICLE VII BUYER’S CONDITIONS TO CLOSING    32
7.1    Representations    32
7.2    Performance    32
7.3    No Legal Proceedings    32
7.4    Title Defects and Environmental Defects    32
7.5    HSR Act    32
7.6    Closing Deliverables    32
ARTICLE VIII SELLER’S CONDITIONS TO CLOSING    33
8.1    Representations    33
8.2    Performance    33
8.3    No Legal Proceedings    33
8.4    Title Defects and Environmental Defects    33
8.5    HSR Act    33
8.6    Replacement Bonds    33
8.7    Closing Deliverables    33
ARTICLE IX CLOSING    34
9.1    Date of Closing    34
9.2    Place of Closing    34
9.3    Closing Obligations    34
9.4    Records    35
ARTICLE X ACCESS/DISCLAIMERS    35
10.1    Access.    35

    
ii



--------------------------------------------------------------------------------




10.2    Confidentiality    37
10.3    Disclaimers.    37
ARTICLE XI TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS    39
11.1    Seller’s Title.    39
11.2    Notice of Title Defects; Defect Adjustments.    40
11.3    Casualty Loss.    44
11.4    Preferential Purchase Rights and Consents to Assign.    44
ARTICLE XII ENVIRONMENTAL MATTERS    46
12.1    Notice of Environmental Defects.    46
12.2    NORM, Wastes and Other Substances    48
ARTICLE XIII ASSUMPTION; INDEMNIFICATION; SURVIVAL    49
13.1    Assumption by Buyer    49
13.2    Indemnities of Seller    50
13.3    Indemnities of Buyer    51
13.4    Limitation on Liability.    51
13.5    Express Negligence    52
13.6    Exclusive Remedy    52
13.7    Indemnification Procedures    52
13.8    Survival.    54
13.9    Waiver of Right to Rescission    54
13.10    Insurance, Taxes    55
13.11    Non-Compensatory Damages    55
13.12    Cooperation by Buyer ‑ Retained Litigation    55
ARTICLE XIV TERMINATION, DEFAULT AND REMEDIES    55
14.1    Right of Termination    55
14.2    Effect of Termination    56
14.3    Return of Documentation and Confidentiality    56
ARTICLE XV MISCELLANEOUS    56
15.1    Exhibits and Schedules    56
15.2    Expenses and Taxes.    56
15.3    Assignment    57
15.4    Preparation of Agreement    58
15.5    Publicity.    58
15.6    Notices    58
15.7    Further Cooperation    59
15.8    Filings, Notices and Certain Governmental Approvals    59
15.9    Entire Agreement; Conflicts    60
15.10    Parties in Interest    60
15.11    Amendment    60
15.12    Waiver; Rights Cumulative    61
15.13    Conflict of Law Jurisdiction, Venue; Jury Waiver    61

    
iii



--------------------------------------------------------------------------------




15.14    Severability    61
15.15    Removal of Name    61
15.16    Counterparts    62









    
iv



--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed as of this 26th
day of February 2013, and is among RANGE TEXAS PRODUCTION, LLC, a Delaware
limited liability company (“RTP”), and RANGE OPERATING NEW MEXICO, LLC, a
Delaware limited liability company (“RONM” and, together with RTP, “Seller”), as
Seller, and VANGUARD PERMIAN LLC, a Delaware limited liability company
(“Buyer”), as Buyer. RTP, RONM and Buyer are each a “Party”, and collectively
the “Parties”.
RECITALS
Seller desires to sell and assign, and Buyer desires to purchase and pay for (a)
the RTP Assets (as hereinafter defined) and (b) RONM Assets (as hereinafter
defined).
Range Resources Corporation, a Delaware corporation and the indirect owner of
all of the ownership interests in Seller (“Parent”), will execute and deliver to
Buyer a Guarantee (the “Parent Guarantee”) guaranteeing to Buyer the due and
punctual payment and performance by Seller of all of Seller’s respective
obligations, covenants and agreements arising under or pursuant to this
Agreement. Vanguard Natural Resources, LLC, a Delaware limited liability company
and the indirect owner of all of the ownership interests in Buyer, will execute
and deliver to Seller a Guarantee guaranteeing to Seller the due and punctual
payment and performance by Buyer of all of Buyer’s respective obligations,
covenants and agreements arising under or pursuant to this Agreement.
NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each Party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
1.1    Defined Terms. Capitalized terms used herein shall have the meanings set
forth in this Section 1.1, unless the context otherwise requires.
“Accounting Arbitrator” shall have the meaning set forth in Section 3.6.
“Adjusted Purchase Price” shall have the meaning set forth in Section 3.3.
“AFE” shall have the meaning set forth in Section 4.12.
“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with,
another Person. The term “control” and its derivatives with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
“Agreement” shall have the meaning set forth in the introductory paragraph
herein.

    
1



--------------------------------------------------------------------------------






“Allocable Amount” shall have the meaning set forth in Section 3.8.
“Allocated Value” shall have the meaning set forth in Section 3.7.
“Allocation Schedule” shall have the meaning set forth in Section 3.8.
“Applicable Contracts” shall mean all Contracts by which any of the Assets are
bound and that will be binding on Buyer after the Closing but exclusive of any
master service agreements and the Leases.
“Assets” shall mean the RTP Assets and the RONM Assets.
“Assignment and Bill of Sale” shall mean the Assignment and Bill of Sale from
RTP or RONM, as applicable, to Buyer pertaining to the RTP Assets or RONM
Assets, as applicable, and substantially in the form of Exhibit C-1 or Exhibit
C-2, as applicable.
“Assumed Obligations” shall have the meaning set forth in Section 13.1.
“Business Day” shall mean a day (other than a Saturday or Sunday) on which
commercial banks in Texas are generally open for business.
“Buyer” shall have the meaning set forth in the introductory paragraph herein.
“Buyer Indemnified Parties” shall have the meaning set forth in Section 13.2.
“Buyer’s Representatives” shall have the meaning set forth in Section 10.1(a).
“Claim” shall have the meaning set forth in Section 13.7(b).
“Claim Notice” shall have the meaning set forth in Section 13.7(b).
“Closing” shall have the meaning set forth in Section 9.1.
“Closing Date” shall have the meaning set forth in Section 9.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Confidentiality Agreement” shall mean that certain Confidentiality Agreement,
dated as of January 4, 2013 among Seller and Vanguard Natural Resources, LLC.
“Contract” shall mean any written or oral contract, agreement, agreement
regarding indebtedness, indenture, debenture, note, bond, loan, collective
bargaining agreement, lease, mortgage, franchise, license agreement, purchase
order, binding bid, commitment, letter of credit or any other legally binding
arrangement, including farmin and farmout agreements; participation, exploration
and development agreements, crude oil, condensate and natural gas purchase and
sale, gathering, transportation and marketing agreements; operating agreements;
balancing agreements; unitization agreements; processing agreements; facilities
or equipment leases; production handling agreements; and other similar
contracts, but excluding, however, any Lease, easement, right-of-

    
2



--------------------------------------------------------------------------------






way, permit or other instrument creating or evidencing an interest in the Assets
or any real property related to or used in connection with the operations of any
Assets.
“Cure Period” shall have the meaning set forth in Section 11.2(c).
“Customary Post-Closing Consents” shall mean the consents and approvals from
Governmental Authorities for the assignment (directly or indirectly) of the
Assets to Buyer that are customarily obtained after such assignment of
properties similar to the Assets.
“Defensible Title” shall mean such title of RTP and/or RONM to the RTP Assets or
RONM Assets, respectively, that, as of the Effective Time and the date hereof
and subject to Permitted Encumbrances:
(a)    for each Subject Well, entitles RTP or RONM to receive not less than the
Net Revenue Interest set forth in Exhibit A-1 or Exhibit A-2, as applicable, for
such Subject Well, except for (i) decreases in connection with those operations
in which RTP or RONM or its successors or assigns may from and after the date of
this Agreement be a non-consenting co-owner, (ii) decreases resulting from the
establishment or amendment from and after the date of this Agreement of pools or
units, (iii) decreases required to allow other Working Interest owners to make
up past underproduction or pipelines to make up past under deliveries, and (iv)
as otherwise set forth in Exhibit A-1 or Exhibit A-2, as applicable;
(b)    for each Subject Well, obligates RTP or RONM to bear not more than the
Working Interest set forth in Exhibit A-1 or Exhibit A-2, as applicable, for
such Subject Well, except (i) increases resulting from contribution requirements
with respect to defaulting co-owners under applicable operating agreements, (ii)
increases to the extent that they are accompanied by a proportionate increase in
RTP’s or RONM’s Net Revenue Interest in such Subject Well, and (iii) as
otherwise set forth in Exhibit A-1 or Exhibit A-2, as applicable; and
(c)    is free and clear of all Encumbrances.
“Deposit” shall have the meaning set forth in Section 3.2.
“Dispute Notice” shall have the meaning set forth in Section 3.5.
“DOJ” shall mean the Department of Justice.
“Effective Time” shall mean 12:01 a.m. (Prevailing Central Time) on January 1,
2013.
“Encumbrance” shall mean any lien, security interest, pledge, charge or similar
encumbrance.
“Environmental Arbitrator” shall have the meaning set forth in Section 12.1(e).
“Environmental Claim Date” shall have the meaning set forth in Section 12.1(a).

    
3



--------------------------------------------------------------------------------






“Environmental Condition” shall mean (a) a condition existing on the date of
this Agreement with respect to the air, soil, subsurface, surface waters, ground
waters and/or sediments that causes an Asset not to be in compliance with any
Environmental Law or (b) the existence as of the date of this Agreement, with
respect to the Assets or the operation thereof, of any environmental pollution,
contamination or degradation where remedial or corrective action is presently
required (or if known, would be presently required) under Environmental Laws.
For the avoidance of doubt, (i) the fact that a Well is no longer capable of
producing sufficient quantities of oil or gas to continue to be classified as a
“producing well” or that such a Well should be temporarily abandoned or
permanently plugged and abandoned shall, in each case, not form the basis of an
Environmental Condition, (ii) the fact that a pipe is temporarily not in use
shall not form the basis of an Environmental Condition, and (iii) except with
respect to equipment (A) that causes or has caused contamination of soil,
surface water or groundwater or (B) the use or condition of which is a violation
of Environmental Law, the physical condition of any surface or subsurface
production equipment, including water or oil tanks, separators or other
ancillary equipment, shall not form the basis of an Environmental Condition.
“Environmental Deductible” shall mean $3.0 Million.
“Environmental Defect” shall mean, subject to Section 12.2, an Environmental
Condition with respect to an Asset that is not set forth in Schedule 4.13.
“Environmental Defect Notice” shall have the meaning set forth in Section
12.1(a).
“Environmental Defect Property” shall have the meaning set forth in Section
12.1(a).
“Environmental Indemnity Agreement” shall have the meaning set forth in Section
12.1(b)(iv).
“Environmental Laws” shall mean all applicable Laws in effect as of the date of
this Agreement, including common Law, relating to the protection of the public
health, welfare and the environment, including those Laws relating to the
storage, handling and use of chemicals and other Hazardous Substances, and those
Laws relating to the generation, processing, treatment, storage, transportation,
disposal or other management thereof. The term “Environmental Laws” does not
include good or desirable operating practices or standards that may be employed
or adopted by other oil and gas well operators or recommended by a Governmental
Authority.
“Excluded Assets” shall mean (a) all of Seller’s corporate minute books,
financial records and other business records that relate to Seller’s business
generally (including the ownership and operation of the Assets); (b) all trade
credits, all accounts, receivables and all other proceeds, income or revenues
attributable to the Assets with respect to any period of time prior to the
Effective Time; (c) all claims and causes of action of Seller arising under or
with respect to any Contracts that are attributable to periods of time prior to
the Effective Time (including claims for adjustments or refunds); (d) subject to
Section 11.3, all rights and interests relating to the Assets (i) under any
existing policy or agreement of insurance, (ii) under any bond or (iii) to any
insurance or condemnation proceeds or awards arising, in each case, from acts,
omissions or events, or damage to or destruction of property; (e) all
Hydrocarbons produced and sold from the Assets with respect

    
4



--------------------------------------------------------------------------------






to all periods prior to the Effective Time; (f) all claims of Seller for refunds
of or loss carry forwards with respect to (i) production or any other Taxes
attributable to any period prior to the Effective Time, (ii) income Taxes or
(iii) any Taxes attributable to the Excluded Assets; (g) all personal computers
and associated peripherals and all radio and telephone equipment, not including
any Assets described in clauses (h) or (i), respectively, of the definitions of
“RONM Assets” and “RTP Assets”; (h) all of Seller’s proprietary computer
software, patents, trade secrets, copyrights, names, trademarks, logos and other
intellectual property, not including any Assets described in clauses (h) or (i),
respectively, of the definitions of “RONM Assets” and “RTP Assets”; (i) all
documents and instruments of Seller that may be protected by an attorney-client
privilege; (j) all data of third parties that cannot be disclosed to Buyer as a
result of confidentiality arrangements under agreements with Third Parties for
which consent to disclose has not been obtained; (k) all audit rights arising
under any of the Applicable Contracts or otherwise with respect to any period
prior to the Effective Time or to any of the Excluded Assets, except for any
Imbalances; (l) all geophysical and other seismic and related technical data and
information relating to the Assets to the extent that such geophysical and other
seismic and related technical data and information is not transferable without
payment of a fee or other penalty which Buyer has not separately agreed in
writing to pay; (m) documents prepared or received by Seller or its Affiliates
with respect to (i) lists of prospective purchasers for the Assets, (ii) bids
submitted by other prospective purchasers of the Assets, (iii) analyses by
Seller or its Affiliates of any bids submitted by any prospective purchaser,
(iv) correspondence between or among Seller, its representatives and any
prospective purchaser other than Buyer and (v) correspondence between Seller or
any of its representatives with respect to any of the bids, the prospective
purchasers or the transactions contemplated by this Agreement; (n) any offices,
office leases and any personal property located in or on such offices or office
leases; (o) any assets described in subsections (d), (e) or (h) of the
definition of “RTP Assets” that are not assignable; and (p) any assets described
in subsections (d), (e) or (h) of the definition of “RONM Assets” that are not
assignable.
“Final Price” shall have the meaning set forth in Section 3.5.
“Final Settlement Statement” shall have the meaning set forth in Section 3.5.
“Franchise Tax Liability” shall mean any Tax imposed by a state on Seller’s or
any of its Affiliates’ gross or net income and/or capital for the privilege of
engaging in business in that state that was or is attributable to RTP’s
ownership of the RTP Assets or RONM’s ownership of the RONM Assets.
“FTC” shall mean the Federal Trade Commission.
“Future Location” shall mean each well location identified on Exhibit A-2 for a
well to be drilled in the future.
“Future Well” shall mean a well to be drilled in the future on a Future Location
identified on Exhibit A-2.
“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied.

    
5



--------------------------------------------------------------------------------






“Governmental Authority” shall mean any federal, state, local, municipal, tribal
or other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power, and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.
“Hazardous Substances” shall mean any pollutants, contaminants, toxics or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds or chemicals that are regulated by, or may form the basis of liability
under, any Environmental Laws, including NORM and other substances referenced in
Section 12.2.
“HSR Act” shall mean the Hart Scott Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations thereunder.
“Hydrocarbons” shall mean oil and gas and other hydrocarbons produced or
processed in association therewith.
“Imbalances” shall mean all Well Imbalances and Pipeline Imbalances.
“Income Tax Liability” shall mean any Liability of Seller or its Affiliates
attributable to any federal, state or local income Tax measured by or imposed on
the net income of RTP that was or is attributable to RTP’s ownership of the RTP
Assets or RONM’s ownership of the RONM Assets.
“Indemnified Party” shall have the meaning set forth in Section 13.7(a).
“Indemnifying Party” shall have the meaning set forth in Section 13.7(a).
“Indemnity Deductible” shall have the meaning set forth in Section 13.4(a).
“Individual Environmental Defect Threshold” shall have the meaning set forth in
Section 12.1(d).
“Individual Title Defect Threshold” shall have the meaning set forth in Section
11.2(i).
“Invasive Activities” shall have the meaning set forth in Section 10.1(c).
“Knowledge” shall mean with respect to Seller, the actual knowledge (without
investigation) of the following Persons: Chad Stephens, David Poole, George
Teer, Joy Gilmer, Dori Ginn, and Neal Harrington. “Knowledge” shall mean with
respect to Buyer, the actual knowledge (without investigation) of the following
Persons: Scott W. Smith, Mark Carnes, Chris Raper and the third party
contractor, if any, Buyer retains for purposes of conducting title due diligence
and environmental due diligence.
“Law” shall mean any applicable statute, law, rule, regulation, ordinance,
order, code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

    
6



--------------------------------------------------------------------------------






“Leases” shall mean the RONM Leases and the RTP Leases, as described in Exhibit
A (such interest in such leases and mineral interests).
“Liabilities” shall mean any and all claims, causes of action, payments,
charges, judgments, assessments, liabilities, losses, damages, penalties, fines
and costs and expenses, including any attorneys’ fees, legal or other expenses
incurred in connection therewith and including liabilities, costs, losses and
damages for personal injury or death or property damage or environmental damage
or remediation.
“Material Adverse Effect” shall mean an event or circumstance that, individually
or in the aggregate, results in a material adverse effect on the (i) ownership,
operation or value of the Assets, taken as a whole and as currently operated as
of the date of this Agreement, or (ii) ability of Seller to consummate the
transactions contemplated by this Agreement and perform its obligations
hereunder; provided, however, that a Material Adverse Effect shall not include
any material adverse effects resulting from: (a) entering into this Agreement or
the announcement of the transactions contemplated by this Agreement; (b) changes
in general market, economic, financial or political conditions (including
changes in commodity prices, fuel supply or transportation markets, interest or
rates) in the area in which the Assets are located, the United States or
worldwide; (c) changes in conditions or developments generally applicable to the
oil and gas industry in the area where the Assets are located; (d) acts of God,
including storms or meteorological events; (e) acts or failures to act of
Governmental Authorities; (f) civil unrest or similar disorder, the outbreak of
hostilities, terrorist acts or war; (g) matters that are cured or no longer
exist by the earlier of the Closing and the termination of this Agreement,
without cost to Buyer; (h) a change in Laws from and after the date of this
Agreement; (i) reclassification or recalculation of reserves in the ordinary
course of business; (j) changes in the prices of Hydrocarbons; and (k) natural
declines in well performance.
“Material Contract” shall have the meaning set forth in Section 4.8(a).
“Net Revenue Interest” shall mean, with respect to any Subject Well, the
interest in and to all Hydrocarbons produced, saved and sold from or allocated
to such Subject Well, after giving effect to all royalties, overriding
royalties, production payments, carried interests, net profits interests,
reversionary interests and other burdens upon, measured by or payable out of
production therefrom.
“NORM” shall mean naturally occurring radioactive material.
“Operating Expenses” shall have the meaning set forth in Section 2.3.
“Party” and “Parties” shall have the meaning set forth in the introductory
paragraph herein.
“Permitted Encumbrances” shall mean:
(a)    the terms and conditions of all Leases and all lessor’s royalties,
non-participating royalties, overriding royalties, reversionary interests and
similar burdens upon, measured by or payable out of production if the net
cumulative effect of such Leases and burdens does not operate to reduce the Net
Revenue Interest of Seller in any Subject Well to an amount less

    
7



--------------------------------------------------------------------------------






than the Net Revenue Interest set forth in Exhibit A-1 or Exhibit A-2, as
applicable, for such Subject Well and does not obligate Seller to bear a Working
Interest with respect to any Subject Well in any amount greater than the Working
Interest set forth in Exhibit A-1 or Exhibit A-2, as applicable, for such
Subject Well (unless the Net Revenue Interest for such Subject Well is greater
than the Net Revenue Interest set forth in Exhibit A-1 or Exhibit A-2, as
applicable, in the same proportion as any increase in such Working Interest);
(b)    the terms and conditions of the Rights-of-Way included in the Assets;
(c)    preferential rights to purchase and required consents to assignment and
similar agreements listed on Schedule 4.4 and 11.4 provided that a consent which
provides that the third party with the right to consent shall not unreasonably
withhold such consent shall constitute a Permitted Encumbrance even if omitted
from Schedule 4.4;
(d)    liens for Taxes or assessments not yet due or delinquent or, if
delinquent, that are being contested in good faith in the normal course of
business;
(e)    Customary Post-Closing Consents;
(f)    conventional rights of reassignment;
(g)    such Title Defects as Buyer may have waived;
(h)    all applicable Laws, and rights reserved to or vested in any Governmental
Authority (i) to control or regulate any Asset in any manner; (ii) by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
Law, to terminate such right, power, franchise grant, license or permit or to
purchase, condemn, expropriate or recapture or to designate a purchaser of any
of the Assets; (iii) to use such property in a manner which does not materially
impair the use of such property for the purposes for which it is currently owned
and operated; or (iv) to enforce any obligations or duties affecting the Assets
to any Governmental Authority, with respect to any franchise, grant, license or
permit;
(i)    rights of a common owner of any interest in rights-of-way, permits or
easements held by Seller and such common owner as tenants in common or through
common ownership;
(j)    easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Assets for the purpose of
operations, facilities, pipelines, transmission lines, transportation lines,
distribution lines and other like purposes, or for the joint or common use of
rights-of-way, facilities and equipment, which do not materially impair the
operation or use of the Assets as currently operated and used;
(k)    vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations

    
8



--------------------------------------------------------------------------------






which are not yet due or delinquent or, if delinquent, that are being contested
in good faith in the normal course of business;
(l)    liens created under Leases or Rights-of-Way included in the Assets and/or
operating agreements or by operation of Law in respect of obligations that are
not yet due or delinquent or, if delinquent, that are being contested in good
faith in the normal course of business;
(m)    any Encumbrance affecting the Assets that is discharged by Seller at or
prior to Closing;
(n)    any matters referenced in Exhibit A, Exhibit A-1,or Exhibit A-2;
(o)    the terms and conditions of the Material Contracts set forth in Schedule
4.8, provided the same do not operate to reduce the Net Revenue Interest of
Seller in any Subject Well to an amount less than the Net Revenue Interest set
forth in Exhibit A-1 or Exhibit A-2, as applicable, for such Subject Well and do
not obligate Seller to bear a Working Interest with respect to any Subject Well
in any amount greater than the Working Interest set forth in Exhibit A-1 or
Exhibit A-2, as applicable, for such Subject Well (unless the Net Revenue
Interest for such Subject Well is greater than the Net Revenue Interest set
forth in Exhibit A-1 or Exhibit A-2, as applicable, in the same proportion as
any increase in such Working Interest);
(p)    all litigation set forth in Schedule 4.7; and
(q)    all other Encumbrances, Contracts, instruments, obligations, defects and
irregularities affecting the Assets that, individually or in the aggregate, are
not such as to materially interfere with the operation or use of any of the
Assets (as currently operated and/or used, as applicable), do not reduce the Net
Revenue Interest of Seller in any Subject Well to an amount less than the Net
Revenue Interest set forth in Exhibit A-1 or Exhibit A-2, as applicable, for
such Subject Well and do not obligate Seller to bear a Working Interest in any
Subject Well in any amount greater than the Working Interest set forth in
Exhibit A-1 or Exhibit A-2, as applicable, for such Subject Well (unless the Net
Revenue Interest for such Subject Well is greater than the Net Revenue Interest
set forth in Exhibit A-1 or Exhibit A-2, as applicable, in the same proportion
as any increase in such Working Interest).
“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.
“Personal Property” shall mean the RTP Personal Property and the RONM Personal
Property.
“Pipeline Imbalance” shall mean any marketing imbalance between the quantity of
Hydrocarbons attributable to the Assets required to be delivered by Seller, as
applicable, under any Contract relating to the purchase and sale, gathering,
transportation, storage, processing or marketing of such Hydrocarbons and the
quantity of Hydrocarbons attributable to the Assets actually delivered by
Seller, as applicable, pursuant to the relevant Contract, together with any
appurtenant rights and

    
9



--------------------------------------------------------------------------------






obligations concerning production balancing at the delivery point into the
relevant sale, gathering, transportation, storage or processing facility.
“Pre-Closing Tax Return” shall have the meaning set forth in Section 15.2(c).
“Preferential Purchase Right” shall have the meaning set forth in Section
11.4(a)
“Preliminary Settlement Statement” shall have the meaning set forth in Section
3.4.
“Property Taxes” shall mean ad valorem, property, excise, severance, production
or similar Taxes (including any interest, fine, penalty or additions to Tax
imposed by a Governmental Authority in connection with such Taxes) based upon
operation or ownership of the Assets or the production of Hydrocarbons therefrom
but excluding, for the avoidance of doubt, (a) income, capital gains, franchise
Taxes and similar Taxes, and (b) Transfer Taxes.
“Purchase Price” shall have the meaning set forth in Section 3.1.
“ Records” shall mean the RTP Records and the RONM Records.
“Remediation” shall mean, with respect to an Environmental Condition, the
implementation and completion of any remedial, removal, response, construction,
closure, disposal or other corrective actions required under Environmental Laws
to correct or remove such Environmental Condition.
“Remediation Amount” shall mean, with respect to an Environmental Condition, the
present value as of the Closing Date (using an annual discount rate of 10%) of
the cost (net to RTP’s or RONM’s interest, as applicable, prior to the
consummation of the transactions contemplated by this Agreement) of the most
cost effective Remediation of such Environmental Condition.
“Rights-of-Way” shall mean all permits, licenses, servitudes, easements, fee
surface, surface leases and rights-of-way.
“RONM” shall have the meaning set forth in the introductory paragraph herein.
“RONM Assets” shall mean, collectively, all of RONM’s right, title and interest
in and to the following, less and except the Excluded Assets:
(a)    the oil and gas leases and mineral interests described in Exhibit A (such
interest in such leases and mineral interests, the “RONM Leases”), together with
any and all other rights, titles and interests of RONM in and to the lands
covered thereby, and all other interests of RONM of any kind or character in
such Leases;
(b)    all wells located on any of the Leases or on any other lease or lands
with which any Lease has been unitized (such interest in such wells, including
the wells set forth in Exhibit A-1, the “RONM Wells”), and in all Hydrocarbons
produced therefrom or allocated thereto;

    
10



--------------------------------------------------------------------------------






(c)    all rights and interests in, under or derived from all unitization and
pooling agreements in effect with respect to any of the Leases or Wells and the
units created thereby (the “RONM Units”);
(d)    to the extent that they may be assigned, or to the extent they may be
assigned upon payment of a fee or other consideration, and Buyer has agreed to
pay such fee or other consideration, all Applicable Contracts relating to the
RONM Assets;
(e)    to the extent that they may be assigned, all Rights-of-Way that are used
primarily in connection with the ownership or operation of any of the Leases,
Wells, Units or other RONM Assets;
(f)    all equipment, machinery, fixtures and other personal and mixed property,
operational and nonoperational, known or unknown, located on any of the Leases,
Wells, Units or other RONM Assets or primarily used in connection therewith,
including, pipelines, gathering systems, well equipment, casing, tubing, pumps,
motors, fixtures, machinery, compression equipment, flow lines, processing and
separation facilities, structures, materials and other items primarily used in
the operation thereof (the “RONM Personal Property”);
(g)    all Imbalances relating to the RONM Assets;
(h)    all proprietary geophysical, seismic and related technical data that are
owned by RONM or its Affiliates and that are not subject to license or other
restrictions, including any interpretations, analyses and reports related
thereto, to the extent primarily relating to any of the Leases, Wells, Units or
other RONM Assets or to the extent they may be assigned upon payment of a fee or
other consideration, and Buyer has agreed to pay such fee or other
consideration; and
(i)    all of the files, records, information and data, whether written or
electronically stored, primarily relating to the RONM Assets in RONM’s or its
Affiliates’ possession, including: (i) land and title records (including
abstracts of title, title opinions and title curative documents); (ii)
Applicable Contract files; (iii) correspondence; (iv) operations, environmental,
production, accounting and Property Tax records, (v) to the extent the same
exist in Seller’s possession engineering plans or data pertaining to potential
development of the Proved Developed Non-Producing Assets and (vi) facility and
well records (the “RONM Records”).
“RONM Leases” shall have the meaning set forth in the definition of “RONM
Assets”.
“RONM Personal Property” shall have the meaning set forth in the definition of
“RONM Assets”.
“RONM Records” shall have the meaning set forth in the definition of “RONM
Assets”.
“RONM Units” shall have the meaning set forth in the definition of “RONM
Assets”.
“RONM Wells” shall have the meaning set forth in the definition of “RONM
Assets”.
“RPC” shall have the meaning set forth in Section 4.6.

    
11



--------------------------------------------------------------------------------






“RTP” shall have the meaning set forth in the introductory paragraph herein.
“RTP Assets” shall mean, collectively, all of RTP’s right, title and interest in
and to the following, less and except the Excluded Assets:
(a)    the oil and gas leases and mineral interests described in Exhibit A (such
interest in such leases and mineral interests, the “RTP Leases”), together with
any and all other rights, titles and interests of RTP in and to the lands
covered thereby, and all other interests of RTP of any kind or character in such
Leases;
(b)    all wells located on any of the Leases or on any other lease or lands
with which any Lease has been unitized (such interest in such wells, including
the wells set forth in Exhibit A-1, the “RTP Wells”), and in all Hydrocarbons
produced therefrom or allocated thereto;
(c)    all rights and interests in, under or derived from all unitization and
pooling agreements in effect with respect to any of the Leases or Wells and the
units created thereby (the “RTP Units”);
(d)    to the extent that they may be assigned, or to the extent they may be
assigned upon payment of a fee or other consideration, and Buyer has agreed to
pay such fee or other consideration all Applicable Contracts relating to the RTP
Assets;
(e)    to the extent that they may be assigned, all Rights-of-Way that are used
primarily in connection with the ownership or operation of any of the Leases,
Wells, Units or other RTP Assets;
(f)    all equipment, machinery, fixtures and other personal and mixed property,
operational and nonoperational, known or unknown, located on any of the Leases,
Wells, Units or other RTP Assets or primarily used in connection therewith,
including, pipelines, gathering systems, well equipment, casing, tubing, pumps,
motors, fixtures, machinery, compression equipment, flow lines, processing and
separation facilities, structures, materials and other items primarily used in
the operation thereof (the “RTP Personal Property”);
(g)    all Imbalances relating to the RTP Assets;
(h)    all proprietary geophysical, seismic and related technical data that are
owned by RTP or its Affiliates and that are not subject to license or other
restrictions, including any interpretations, analyses and reports related
thereto to the extent primarily relating to any of the Leases, Wells, Units or
other RTP Assets or to the extent they may be assigned upon payment of a fee or
other consideration, and Buyer has agreed to pay such fee or other
consideration; and
(i)    all of the files, records, information and data, whether written or
electronically stored, primarily relating to the RTP Assets in RTP’s or its
Affiliates’ possession, including: (i) land and title records (including
abstracts of title, title opinions and title curative documents); (ii)
Applicable Contract files; (iii) correspondence; (iv) operations, environmental,
production, accounting and Property Tax records, (v) to the extent the same
exist in Seller’s

    
12



--------------------------------------------------------------------------------






possession, engineering plans or data pertaining to potential development of the
Proved Developed Non-Producing Assets and (vi) facility and well records (the
“RTP Records”).
“RTP Leases” shall have the meaning set forth in the definition of “RTP Assets”.
“RTP Personal Property” shall have the meaning set forth in the definition of
“RTP Assets”.
“RTP Records” shall have the meaning set forth in the definition of “RTP
Assets”.
“RTP Units” shall have the meaning set forth in the definition of “RTP Assets”.
“RTP Wells” shall have the meaning set forth in the definition of “RTP Assets”.
“Seller” shall have the meaning set forth in the introductory paragraph of this
Agreement; provided, however, that (i) the use of “Seller” to refer to RTP and
RONM collectively is a drafting convenience, (ii) such use of “Seller” shall not
be construed as an intent to create joint liability between RTP and RONM with
respect to any breach of its respective representations and warranties under
this Agreement, and (iii) “Seller” shall mean RTP or RONM, as applicable, when
the context refers to or the situation applies individually to RTP or RONM,
whether as the owner of the RTP Assets or RONM Assets, respectively, or
otherwise, but otherwise shall mean both RTP and RONM.
“Seller Indemnified Parties” shall have the meaning set forth in Section 13.3.
“Seller Retained Obligations” shall have the meaning set forth in Section 13.2
“Special Warranty Deed” shall mean the Special Warranty Deed from Seller to
Buyer pertaining to the property described in Exhibit A-3 and substantially in
the form of Exhibit C-3.
“Straddle Period” shall mean any Tax period beginning before and ending after
the Effective Time.
“Subject Well” shall mean a Well or a Future Well, as the context requires.
“Tax” or “Taxes” shall mean all taxes, assessments, duties, levies, imposts or
other similar charges imposed by a Governmental Authority, including all income,
franchise, profits, capital gains, capital stock, transfer, gross receipts,
sales, use, transfer, service, occupation, ad valorem, property, excise,
severance, windfall profit, premium, stamp, license, payroll, employment, social
security, unemployment, disability, environmental (including taxes under Code
Section 59A), alternative minimum, add-on, value-added, withholding (including
backup withholding) and other taxes, assessments, duties, levies, imposts or
other similar charges of any kind whatsoever (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), and all
estimated taxes, deficiency assessments, additions to tax, additional amounts
imposed by any Governmental Authority, penalties and interest.
“Taxing Authority” shall mean, with respect to any Tax, the Governmental
Authority that imposes such Tax, and the Governmental Authority (if any) charged
with the collection of such Tax,

    
13



--------------------------------------------------------------------------------






including any Governmental Authority that imposes, or is charged with
collecting, social security or similar charges or premiums.
“Tax Partnership” shall have the meaning set forth in Section 4.15.
“Tax Returns” shall mean any report, return, election, document, estimated tax
filing, declaration or other filing provided to any Taxing Authority, including
any amendments thereto.
“Third Party” shall mean any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.
“Title Arbitrator” shall have the meaning set forth in Section 11.2(j).
“Title Benefit” shall mean any right, circumstance or condition that operates
(a) to increase the Net Revenue Interest of RTP in any Subject Well above that
shown for such Subject Well in Exhibit A-1 or Exhibit A-2, as applicable, to the
extent the same does not cause a greater than proportionate increase in RTP’s
Working Interest therein above that shown in Exhibit A-1 or Exhibit A-2, as
applicable, or (b) to decrease the Working Interest of RTP in any Subject Well
below that shown for such Subject Well in Exhibit A-1 or Exhibit A-2, as
applicable, to the extent the same causes a decrease in RTP’s Working Interest
that is proportionately greater than the decrease in RTP’s Net Revenue Interest
therein below that shown in Exhibit A-1 or Exhibit A-2, as applicable.
“Title Benefit Amount” shall have the meaning set forth in Section 11.2(e).
“Title Benefit Notice” shall have the meaning set forth in Section 11.2(b).
“Title Claim Date” shall have the meaning set forth in Section 11.2(a).
“Title Deductible” shall mean $3.0 million.
“Title Defect” shall mean any Encumbrance, defect or other matter that causes
Seller not to have Defensible Title; provided that the following shall not be
considered Title Defects:
(a)    defects arising out of lack of corporate or other entity authorization
unless Buyer provides affirmative evidence that such corporate or other entity
action was not authorized and results in another Person’s superior claim of
title to the relevant Asset;
(b)    defects based on a gap in Seller’s chain of title in the applicable
county records, unless such gap is affirmatively shown to exist in such records
by an abstract of title, title opinion or landman’s title chain which documents
shall be included in a Title Defect Notice;
(c)    defects based solely upon the failure to record any state Leases or
Rights-of-Way included in the Assets or any assignments of interests in such
Leases or Rights-of-Way included in the Assets in any applicable county records;

    
14



--------------------------------------------------------------------------------






(d)    any Encumbrance or loss of title resulting from Seller’s conduct of
business in compliance with this Agreement;
(e)    in the case of a Future Well, any permits, easements, rights-of-way, unit
designations or production and drilling units not yet obtained, formed or
created;
(f)    defects based upon the exercise of any preferential rights listed on
Schedule 11.4;
(g)    Encumbrances created under deeds of trust, mortgages and similar
instruments by the lessor under a Lease covering the lessor’s surface and
mineral interests in the land covered thereby that would customarily be accepted
in taking or purchasing such Leases and for which the lessee would not
customarily seek a subordination of such Encumbrance to the oil and gas
leasehold estate prior to conducting drilling activities on the Lease; and
(h)    encumbrances created under deeds of trust, mortgages and similar
instruments by the grantor under a Right-of-Way that would customarily be
accepted in taking or purchasing such Rights-of-Way; and
(i)    with respect to the Assets, any defects affecting ownership interests in
formations.
“Title Defect Amount” shall have the meaning set forth in Section 11.2(g).
“Title Defect Notice” shall have the meaning set forth in Section 11.2(a).
“Title Defect Property” shall have the meaning set forth in Section 11.2(a).
“Title Indemnity Agreement” shall have the meaning set forth in Section
11.2(d)(ii).
“Transaction Documents” shall mean those documents executed and delivered
pursuant to or in connection with this Agreement.
“Transfer Taxes” shall have the meaning set forth in Section 15.2(b).
“Transition Services Agreement” shall have the meaning set forth in Section 6.8.
“Treasury Regulations” shall mean the regulations promulgated by the United
States Department of the Treasury pursuant to and in respect of provisions of
the Code. All references herein to sections of the Treasury Regulations shall
include any corresponding provision or provisions of succeeding, similar,
substitute, proposed or final Treasury Regulations.
“Units” shall mean the RTP Units and the RONM Units.
“Wells” shall mean the RTP Wells and the RONM Wells.

    
15



--------------------------------------------------------------------------------






“Well Imbalance” shall mean any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of Seller
therein and the shares of production from the relevant Well to which Seller is
entitled, together with any appurtenant rights and obligations concerning future
in kind and/or cash balancing at the wellhead.
“Working Interest” shall mean, with respect to any Subject Well, the interest in
and to such Subject Well that is burdened with the obligation to bear and pay
costs and expenses of maintenance, development and operations on or in
connection with such Subject Well, but without regard to the effect of any
royalties, overriding royalties, production payments, net profits interests and
other similar burdens upon, measured by or payable out of production therefrom.
1.2    References and Rules of Construction. All references in this Agreement to
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Schedules, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The words “this Article,” “this
Section” and “this subsection,” and words of similar import, refer only to
Article, Section or subsection hereof in which such words occur. Wherever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limiting the foregoing in
any respect.” All references to “$” or “dollars” shall be deemed references to
United States dollars. Each accounting term not defined herein will have the
meaning given to it under GAAP as interpreted as of the date of this Agreement.
Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires. The Exhibits and
Schedules referred to herein are attached to and by this reference incorporated
herein for all purposes.
ARTICLE II    
PURCHASE AND SALE
2.1    Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller agrees to sell, and Buyer agrees to purchase and pay for the Assets.
2.2    Excluded Assets. Seller shall reserve and retain all of the Excluded
Assets.
2.3    Revenues and Expenses. Subject to the provisions hereof (including
Section 3.3(a)(v)), Seller shall be entitled to all of the rights of ownership
attributable to the Assets (including the right to all production, proceeds of
production and other proceeds) and shall remain responsible for all Operating
Expenses, in each case, attributable to the period of time prior to the
Effective Time. Subject to the provisions hereof, and subject to the occurrence
of the Closing, Buyer shall be entitled to all of the rights of ownership
attributable to the Assets (including the right to all production, proceeds of
production and other proceeds), and shall be responsible for all Operating
Expenses,

    
16



--------------------------------------------------------------------------------






in each case, from and after the Effective Time. Subject to the provisions
hereof (including Section 3.3(a)(v)), all Operating Expenses that are: (a)
incurred with respect to operations conducted or production prior to the
Effective Time shall be paid by or allocated to Seller and (b) incurred with
respect to operations conducted or production from and after the Effective Time
shall be paid by or allocated to Buyer. “Operating Expenses” means all operating
expenses (including costs of insurance and ad valorem, property, severance,
production and similar Taxes based upon or measured by or attributable to the
ownership or operation of the Assets or the production of Hydrocarbons from the
Assets, but excluding any other Taxes) and capital expenditures incurred in the
ownership and operation of the Assets in the ordinary course of business and,
where applicable, in accordance with the relevant operating or unit agreement,
if any, and overhead costs charged to the Assets under the relevant operating
agreement or unit agreement, if any, but excluding Liabilities attributable to
(i) personal injury or death, property damage or violation of any Law, (ii)
obligations to plug wells and dismantle or decommission facilities, (iii)
environmental matters, including obligations to remediate any contamination of
water or personal property under applicable Environmental Laws, (iv) obligations
with respect to Imbalances, or (v) obligations to pay Working Interests,
royalties, overriding royalties or other interest owners revenues or proceeds
attributable to sales of Hydrocarbons relating to the Assets, including those
held in suspense. After Closing, each Party shall be entitled to participate in
all joint interest audits and other audits of Operating Expenses for which such
Party is entirely or in part responsible under the terms of this Section 2.3.
ARTICLE III    
PURCHASE PRICE
3.1    Purchase Price. The aggregate purchase price for the Assets shall be Two
Hundred Seventy Five Million Dollars ($275,000,000) (the “Purchase Price”),
adjusted in accordance with this Agreement and payable by Buyer to Seller at
Closing by wire transfer in same day funds to a bank account of Seller (the
details of which shall be provided by Seller to Buyer by notice given at least
one Business Day prior to the Closing Date).
3.2    Deposit. Concurrently with the execution of this Agreement Buyer has
deposited by wire transfer in same day funds with Seller the sum of $27,500,000
(the “Deposit”). The Deposit shall be applied toward the Purchase Price at the
Closing without any interest earned thereon.
(a)    If (i) all conditions precedent to the obligations of Buyer set forth in
Article VII (other than those actions or deliveries to occur at Closing) have
been met or waived by Buyer, and (ii) the transactions contemplated by this
Agreement are not consummated because of: (A) the failure of Buyer to materially
perform any of its obligations hereunder, or (B) the failure of any of Buyer’s
representations or warranties hereunder to be true and correct in all material
respects as of the date of this Agreement and the Closing (after giving effect
to any applicable cure periods), then, in such event, Seller as Seller’s sole
remedy for Buyer’s breach of this Agreement or failure or refusal to close or
perform any of its obligations hereunder, may terminate this Agreement and
retain the Deposit as liquidated damages.
(b)    If this Agreement is terminated by the mutual written agreement of Buyer
and Seller, or if the Closing does not occur for any reason other than as set
forth in Section 3.2(a), then Buyer shall be entitled to the delivery of the
Deposit within two (2) business days upon

    
17



--------------------------------------------------------------------------------






termination, without interest, free of any claims by Seller with respect
thereto. Buyer and Seller shall thereupon have the rights and obligations set
forth in Section 14.2.
3.3    Adjustments to Purchase Price. The Purchase Price shall be adjusted as
follows, and the resulting amount shall be herein called the “Adjusted Purchase
Price”:
(a)    The Purchase Price shall be adjusted upward by the following amounts
(without duplication):
(i)    an amount equal to the value of all Hydrocarbons attributable to the
Assets in storage or existing in plants (including inventory) and above the
pipeline connection or upstream of the sales meter (as evidenced by tank straps
and/or gauge sheets) as of the Effective Time, the value to be based upon the
contract price in effect as of the Effective Time (or the most recent sales
price by Seller for similar Hydrocarbons in the same area if there is no
contract price in effect as of the Effective Time), less (A) amounts payable as
royalties, overriding royalties and other burdens upon, measured by or payable
out of such production and (B) severance Taxes deducted by the purchaser of such
production;
(ii)    an amount equal to all Operating Expenses and all other costs and
expenses paid by Seller or its Affiliates that are attributable to the Assets
from and after the Effective Time up to Closing (whether paid before or after
the Effective Time), including (A) bond and insurance premiums paid by or on
behalf of Seller with respect to the period of time from and after the Effective
Time up to Closing, (B) royalties or other burdens upon, measured by or payable
out of proceeds of production, (C) rentals and other lease maintenance payments
and (D) property, severance and production Taxes and any other Taxes (exclusive
of income Taxes) based upon or measured by the ownership or operation of the
Assets, the production of Hydrocarbons or the receipt of proceeds therefrom;
(iii)    Title Benefit Amounts as a result of those Title Benefits for which the
Title Benefit Amounts have been determined prior to Closing;
(iv)    the amount of all Property Taxes prorated to Buyer in accordance with
Section 15.2(b) but paid or payable by Seller;
(v)    the aggregate amount of any and all capital expenditures relating to
those wells set forth on Schedule 3.3(a)(v) paid by Seller;
(vi)    any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller and Buyer.
(b)    The Purchase Price shall be adjusted downward by the following amounts
(without duplication):
(i)    an amount equal to all proceeds received by Seller or its Affiliates
attributable to the ownership or operation of the Assets from and after the
Effective Time up to Closing, including the sale of Hydrocarbons produced from
the Assets or allocable thereto, net of

    
18



--------------------------------------------------------------------------------






expenses (other than Operating Expenses and other expenses taken into account
pursuant to Section 3.3(a)) directly incurred in earning or receiving such
proceeds, and any sales, excise or similar Taxes in connection therewith not
reimbursed to Seller or its Affiliates, as applicable, by a Third Party
purchaser;
(ii)    if Seller makes the election under Section 11.2(d)(i) with respect to a
Title Defect, the Title Defect Amount with respect to such Title Defect if the
Title Defect Amount has been determined prior to Closing;
(iii)    if Seller makes the election under Section 12.1(b)(i) with respect to
an Environmental Defect, the Remediation Amount with respect to such
Environmental Defect if the Remediation Amount has been determined prior to
Closing;
(iv)    the Allocated Value of the Assets excluded from the transactions
contemplated hereby pursuant to Section 11.2(d)(iii), Section 11.4 or Section
12.1(b)(iii);
(v)    the amount of all Property Taxes prorated to Seller in accordance with
Section 15.2(b) but paid or payable by Buyer;
(vi)    an amount equal to all proceeds from sales of Hydrocarbons relating to
the Assets and payable to owners of Working Interests, royalties, overriding
royalties and other similar interests (in each case) that are held by Seller in
suspense as of the Closing Date;
(vii)    an amount equal to $511,504, being the present value of the net
Imbalances described in Section 4.11, assuming a gas price of $5.00/mmbtu; a 10
year payout and discounted to present value at 5% consistent with the
methodology on Schedule 3.3(b)(vii); and
(viii)    any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller and Buyer.
3.4    Preliminary Settlement Statement. Not less than 5 Business Days prior to
the Closing, Seller shall prepare and submit to Buyer for review a draft
settlement statement (the “Preliminary Settlement Statement”) that shall set
forth the Adjusted Purchase Price, reflecting each adjustment made in accordance
with this Agreement, along with the data supporting any adjustment, as of the
date of preparation of such Preliminary Settlement Statement and the calculation
of the adjustments used to determine such amount, together with the designation
of Seller’s accounts for the wire transfers of funds as set forth in Section
9.3(d). Within 2 Business Days of receipt of the Preliminary Settlement
Statement, Buyer will deliver to Seller a written report containing all changes
with the explanation therefor that Buyer proposes to be made to the Preliminary
Settlement Statement. The Preliminary Settlement Statement, as agreed upon by
the Parties, will be used to adjust the Purchase Price at Closing; provided that
if the Parties do not agree upon an adjustment set forth in the Preliminary
Settlement Statement, then the amount of such adjustment used to adjust the
Purchase Price at Closing shall be that amount set forth in the draft
Preliminary Settlement Statement delivered by Seller to Buyer pursuant to this
Section 3.4.

    
19



--------------------------------------------------------------------------------






3.5    Final Settlement Statement. On or before 120 days after the Closing, a
final settlement statement (the “Final Settlement Statement”) will be prepared
by Seller based on actual income and expenses during the period from and after
the Effective Time until Closing and which takes into account all final
adjustments made to the Purchase Price and shows the resulting final Purchase
Price (the “Final Price”). The Final Settlement Statement shall set forth the
actual proration of the amounts required by this Agreement. As soon as
practicable, and in any event within 30 days after receipt of the Final
Settlement Statement, Buyer shall return to Seller a written report containing
any proposed changes to the Final Settlement Statement and an explanation of any
such changes and the reasons therefor (the “Dispute Notice”). If the Final Price
set forth in the Final Settlement Statement is mutually agreed upon by Seller
and Buyer, the Final Settlement Statement and the Final Price, shall be final
and binding on the Parties hereto. Any difference in the Adjusted Purchase Price
as paid at Closing pursuant to the Preliminary Settlement Statement and the
Final Price shall be paid by the owing Party within 10 days to the owed Party.
All amounts paid pursuant to this Section 3.5 shall be delivered in United
States currency by wire transfer of immediately available funds to the account
specified in writing by the relevant Party.
3.6    Disputes. If Seller and Buyer are unable to resolve the matters addressed
in the Dispute Notice, each of Buyer and Seller shall within 14 Business Days
after the delivery of such Dispute Notice, summarize its position with regard to
such dispute in a written document of twenty pages or less and submit such
summaries to Grant Thornton or such other Person as the Parties may mutually
select (the “Accounting Arbitrator”), together with the Dispute Notice, the
Final Settlement Statement and any other documentation such Party may desire to
submit. Within 20 Business Days after receiving the Parties’ respective
submissions, the Accounting Arbitrator shall render a decision choosing either
Seller’s position or Buyer’s position with respect to each matter addressed in
any Dispute Notice, based on the materials described above. Any decision
rendered by the Accounting Arbitrator pursuant hereto shall be final, conclusive
and binding on Seller and Buyer and will be enforceable against any of the
Parties in any court of competent jurisdiction. The costs of such Accounting
Arbitrators shall be borne one-half by Buyer and one-half by Seller. In the
event that Grant Thornton declines to serve as the Accounting Arbitrator and the
Parties are unable to mutually agree upon its replacement within 10 days
following the date upon which Grant Thornton provides notice that it will not
serve as Accounting Arbitrator, then each Party will nominate a candidate to be
the Accounting Arbitrator, and such candidates so nominated by the Parties shall
together determine the Accounting Arbitrator.
3.7    Allocation of Purchase Price / Allocated Values. Buyer and Seller agree
that the unadjusted Purchase Price shall be allocated among the Assets as set
forth in Exhibit A-1, Exhibit A-2, or Exhibit A-3, as applicable. The “Allocated
Value” for any Asset equals the portion of the unadjusted Purchase Price
allocated to such Asset in Exhibit A-1, Exhibit A-2, or Exhibit A-3, as
applicable, and such Allocated Value shall be used in calculating adjustments to
the Purchase Price as provided herein. Buyer and Seller also agree (a) that the
Allocated Values, as adjusted, shall be used by Seller and Buyer as the basis
for reporting asset values and other items for purposes of Section 3.8, and (b)
that neither they nor their Affiliates will take positions inconsistent with
such Allocated Values in notices to Governmental Authorities, in audit or other
proceedings with respect to Taxes, in notices to Preferential Purchase Right
holders or in other documents or notices relating to the transactions
contemplated by this Agreement.

    
20



--------------------------------------------------------------------------------






3.8    Allocation of Consideration for Tax Purposes. Seller and Buyer agree that
the portion of the Purchase Price, as adjusted, attributable to the Assets and
the Assumed Obligations with respect to the Assets and other amounts treated for
Tax purposes as consideration for a sale transaction (to the extent shown at
such time) (collectively, the “Allocable Amount”) shall be allocated among the
various Assets for Tax purposes. The initial draft of such allocations shall be
prepared by Seller in a manner consistent with the Allocated Values and shall be
provided to Buyer no later than 120 days after the Closing. Seller and Buyer
shall then cooperate to prepare a final schedule of the Allocable Amount among
the Assets, which shall also be materially consistent with the Allocated Values
(as adjusted, the “Allocation Schedule”). The Allocation Schedule shall be
updated to reflect any adjustments to the Allocable Amount. The allocation of
the Allocable Amount shall be reflected on a completed Internal Revenue Service
Form 8594 (Asset Acquisition Statement under Section 1060), which Form will be
timely filed separately by Seller and Buyer with the Internal Revenue Service
pursuant to the requirements of Section 1060(b) of the Code. Seller and Buyer
agree not to take any position inconsistent with the allocations set forth in
the Allocation Schedule unless required by applicable Law or with the consent of
the other Parties. The Parties further agree that the allocations set forth on
the Allocation Schedule will represent reasonable estimates of the fair market
values of the Assets described therein.
3.9    Allocation for Imbalances. If, prior to twelve months following Closing,
either Party discovers an error in the Imbalances set forth in Schedule 4.11 or
updated amounts are available for those Imbalances set forth on Schedule 4.11
that are identified as not being current as of the Effective Time, then the
Purchase Price shall be further adjusted to reflect such error based on the
value of such omitted Imbalance by valuing the same using NYMEX strip pricing
for a period equal to the projected Imbalance payback period with an adjustment
for any payback period in excess of the existence of NYMEX strip pricing
discounted to present value with a 5% discount rate.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF SELLER
Subject to the matters specifically listed or disclosed in the Schedules to this
Agreement (as added, supplemented or amended pursuant to Section 6.7), Each of
RTP and RONM, as applicable, (i) severally with respect to itself, and not
jointly with the other Seller, represents and warrants to Buyer the matters set
out in Sections 4.1 through Sections 4.7, and (ii) severally with respect to its
interest in the Assets, and not jointly with respect to the interest of the
other Seller in the Assets, represents and warrants to Buyer the matters set out
in Sections 4.8 through 4.17, as of the date of this Agreement and as of the
Closing Date:

    
21



--------------------------------------------------------------------------------






4.1    Organization, Existence and Qualification.
(c)    RTP is a limited liability company duly formed and validly existing under
the Laws of the State of Delaware. RTP has all requisite power and authority to
own and operate its property (including its interests in the Assets) and to
carry on its business as now conducted. RTP is duly licensed or qualified to do
business as a foreign limited liability company in all jurisdictions in which it
carries on business or owns assets and such qualification is required by Law,
except where the failure to be so qualified would not have a Material Adverse
Effect.
(d)    RONM is a limited liability company duly formed and validly existing
under the Laws of the State of Delaware. RONM has all requisite power and
authority to own and operate its property (including its interests in the
Assets) and to carry on its business as now conducted. RONM is duly licensed or
qualified to do business as a foreign corporation in all jurisdictions in which
it carries on business or owns assets and such qualification is required by Law,
except where the failure to be so qualified would not have a Material Adverse
Effect.
4.2    Authority, Approval and Enforceability.
(c)    RTP has full power and authority to enter into and perform this Agreement
and the Transaction Documents to which it is a party and the transactions
contemplated herein and therein. The execution, delivery and performance by RTP
of this Agreement have been duly and validly authorized and approved by all
necessary limited liability company action on the part of RTP. This Agreement
is, and the Transaction Documents to which RTP is a party when executed and
delivered by RTP will be, the valid and binding obligation of RTP and
enforceable against RTP in accordance with their respective terms, subject to
the effects of bankruptcy, insolvency, reorganization, moratorium and similar
Laws, as well as to principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).
(d)    RONM has full power and authority to enter into and perform this
Agreement and the Transaction Documents to which it is a party and the
transactions contemplated herein and therein. The execution, delivery and
performance by RONM of this Agreement have been duly and validly authorized and
approved by all necessary limited liability company action on the part of RONM.
This Agreement is, and the Transaction Documents to which RONM is a party when
executed and delivered by RONM will be, the valid and binding obligation of RONM
and enforceable against RONM in accordance with their respective terms, subject
to the effects of bankruptcy, insolvency, reorganization, moratorium and similar
Laws, as well as to principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).
4.3    No Conflicts. Assuming the receipt of all consents and approvals from
Third Parties in connection with the transactions contemplated hereby and the
waiver of, or compliance with, all Preferential Purchase Rights applicable to
the transactions contemplated hereby:
(a)    the execution, delivery and performance by RTP of this Agreement and the
consummation of the transactions contemplated herein will not (i) conflict with
or result in a breach of any provisions of the limited liability company
agreement or other governing documents of RTP, (ii) result in a default or the
creation of any Encumbrance or give rise to any right of termination,

    
22



--------------------------------------------------------------------------------






cancellation or acceleration under any of the terms, conditions or provisions of
any Lease, Applicable Contract, note, bond, mortgage, indenture, license or
other material agreement to which RTP is a party or by which RTP or the Assets
may be bound or (iii) violate any Law applicable to RTP or any of the Assets,
except in the case of clauses (ii) and (iii) where such default, Encumbrance,
termination, cancellation, acceleration or violation would not have a Material
Adverse Effect; and
(b)    the execution, delivery and performance by RONM of this Agreement and the
consummation of the transactions contemplated herein will not (i) conflict with
or result in a breach of any provisions of the limited liability company
agreement or other governing documents of RONM, (ii) result in a default or the
creation of any Encumbrance or give rise to any right of termination,
cancellation or acceleration under any of the terms, conditions or provisions of
any Lease, Applicable Contract, note, bond, mortgage, indenture, license or
other material agreement to which RONM is a party or by which RONM or the Assets
may be bound or (iii) violate any Law applicable to RONM or any of the Assets,
except in the case of clauses (ii) and (iii) where such default, Encumbrance,
termination, cancellation, acceleration or violation would not have a Material
Adverse Effect.
4.4    Consents. Except (a) for compliance with the HSR Act, (b) as set forth in
Schedule 4.4, (c) for Customary Post-Closing Consents, (d) under Contracts that
are terminable upon 60 days or less notice without payment of any fee, and (e)
for Preferential Purchase Rights, there are no restrictions on assignment,
including requirements for consents from Third Parties to any assignment (in
each case) that Seller is required to obtain in connection with the transfer of
the Assets by Seller to Buyer or the consummation of the transactions
contemplated by this Agreement by Seller regarding which the failure to obtain
such consent would create a Material Adverse Effect.
4.5    Bankruptcy. There are no bankruptcy or receivership proceedings pending,
being contemplated by or, to Seller’s Knowledge, threatened in writing against
Seller or any Affiliate of Seller.
4.6    Foreign Person. Neither RTP nor RONM is a “foreign person” within the
meaning of Section 1445 of the Code.
4.7    Litigation. Except as set forth in Schedule 4.7, there is no suit, action
or litigation by any Person by or before any Governmental Authority, and no
arbitration proceedings, (in each case) pending, or to Seller’s Knowledge,
threatened in writing, against Seller (with respect to the Assets) that would
have a Material Adverse Effect.
4.8    Material Contracts.
(a)    Schedule 4.8 sets forth all Applicable Contracts of the type described
below (collectively, the “Material Contracts”):
(i)    any Applicable Contract that can reasonably be expected to result in
aggregate payments by Seller with respect to the Assets of more than $250,000
during the current or any subsequent fiscal year (based solely on the terms
thereof and current volumes, without regard to any expected increase in volumes
or revenues);

    
23



--------------------------------------------------------------------------------






(ii)    any Applicable Contract that can reasonably be expected to result in
aggregate revenues to Seller with respect to the Assets of more than $250,000
during the current or any subsequent fiscal year (based solely on the terms
thereof and current volumes, without regard to any expected increase in volumes
or revenues);
(iii)    any Hydrocarbon purchase and sale, transportation, processing or
similar Applicable Contract that is not terminable without penalty upon 60 days
or less notice;
(iv)    any indenture, mortgage, loan, credit or sale-leaseback or similar
Applicable Contract;
(v)    any swap, forward, future or derivative transaction or option or other
similar hedge agreement;
(vi)    any Applicable Contract that constitutes a lease under which Seller is
the lessor or the lessee of real or Personal Property which lease (A) cannot be
terminated by Seller without penalty upon 60 days or less notice and (B)
involves an annual base rental of more than $500,000;
(vii)    any farmout agreement, participation agreement, exploration agreement
or similar Applicable Contract which grants a Third Party the right to earn an
interest in an Asset without a corresponding right of Seller to participate; and
(viii)    any Applicable Contract between Seller and any Affiliate of Seller
that will not be terminated prior to Closing.
(b)    Except as set forth in Schedule 4.8 and except for such matters that
would not have a Material Adverse Effect, there exists no default under any
Material Contract by Seller or, to Seller’s Knowledge, by any other Person that
is a party to such Contract.
4.9    No Violation of Laws. To Seller’s Knowledge, except as set forth in
Schedule 4.9 and except where such violations would not have a Material Adverse
Effect, as of the date of this Agreement, Seller is not in violation of any
applicable Laws with respect to its ownership and operation of the Assets. This
Section 4.9 does not include any matters with respect to Environmental Laws,
such matters being addressed exclusively in Section 4.13.
4.10    Royalties; Expenses; Etc. Except for such items that are being held in
suspense for which the Purchase Price is adjusted pursuant to Section 3.3(b)(vi)
and except as set forth on Schedule 4.10, Seller has paid all royalties,
overriding royalties and other burdens on production due by Seller with respect
to the Assets, or if not paid, is contesting such royalties and other burdens in
good faith in the normal course of business. Subject to the foregoing, to the
Knowledge of Seller, no material expenses (including bills for labor, materials
and supplies used or furnished for use in connection with the Assets, royalties,
overriding royalties and other burdens on production and amounts payable to
co-owners of the Assets) are owed and delinquent in payment by any Seller that
relate to the ownership or operation of the Assets.

    
24



--------------------------------------------------------------------------------






4.11    Imbalances. To Seller’s Knowledge, there are no Imbalances associated
with the Assets as of the Effective Time except as set forth on Schedule 4.11.
4.12    Current Commitments. Schedule 4.12 sets forth, as of the date of this
Agreement, all authorities for expenditures (“AFEs”) relating to the Assets to
drill or rework Subject Wells or for other capital expenditures pursuant to any
of the Material Contracts for which all of the activities anticipated in such
AFEs or commitments have not been completed by the date of this Agreement..
4.13    Environmental. Except as set forth in Schedule 4.13 as of the date of
this Agreement, neither RTP nor RONM has received written notice from any Person
of any release or disposal of any Hazardous Substance concerning any land,
facility, asset or property included in the Assets that: (i) interferes with or
prevents compliance by RTP or RONM with any Environmental Law or the terms of
any license or permit issued pursuant thereto and (ii) would have a Material
Adverse Effect. Seller has not entered into, and is not subject to, any
agreements, consents, orders, decrees, judgments, license or permit conditions,
or other directives of any Governmental Authority that are in existence as of
the date of this Agreement, and are based on any Environmental Laws, that relate
to the future use of any of the Assets and that require any change in the
present conditions of any of the Assets.
4.14    Property and Production Taxes. Except as disclosed in Schedule 4.14:
(a)    all Property Taxes and taxes with respect to production, including
severance taxes (“Production Taxes”) that have become due and payable have been
properly paid;
(b)    all returns with respect to Property Taxes and Production Taxes that are
required to be filed by the owner of the Assets have been filed;
(c)    there are no Encumbrances for Taxes (including any interest, fine,
penalty or additions to Tax imposed by a Taxing Authority in connection with
such Taxes) on the Properties, other than statutory liens for current Taxes not
yet due;
(d)    Seller has not received written notice of any pending claim against it
(which remains outstanding) from any applicable Taxing Authority for assessment
of Property Taxes or Production taxes and, to Seller’s Knowledge, no such claim
has been threatened; and
(e)    no audit, administrative, judicial or other proceeding with respect to
Property Taxes or Production Taxes has been commenced or is presently pending.
4.15    Tax Partnerships. Except as set forth in Schedule 4.15, none of the
Assets is held by or is subject to any contractual arrangement between Seller,
on the one hand, and any other Person, on the other hand, whether owning
undivided interests therein or otherwise, that is classified as a partnership
for United States federal Tax purposes (a “Tax Partnership”) and no transfer of
any part of the Assets pursuant to this Agreement will be treated as a transfer
of an interest or interests in any such partnership, and, to the extent that any
of the Assets are deemed by agreement or applicable Law to be held by a
partnership for federal Tax purposes, except as set forth in Schedule

    
25



--------------------------------------------------------------------------------






4.15, each such partnership has or shall have in effect an election under
Section 754 of the Code that will apply with respect to the acquisition by Buyer
of the Assets.
4.16    Brokers’ Fees. Seller has incurred no liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which Buyer, any Affiliate of Buyer shall
have any responsibility.
4.17    Suspense Funds. Schedule 4.17 lists (a) all funds held in suspense by
Seller as of the date hereof that are attributable to the Assets, (b) a
description of the source of such funds and the reason they are being held in
suspense, and (c) if known, the name or names of the Persons claiming such funds
or to whom such funds are owed.
ARTICLE V    
BUYER’S REPRESENTATIONS AND WARRANTIES
Buyer represents and warrants to Seller the following:
5.1    Organization, Existence and Qualification. Buyer is a Delaware limited
liability company duly formed and validly existing under the Laws of the
jurisdiction of its formation and Buyer has all requisite power and authority to
own and operate its property and to carry on its business as now conducted.
Buyer is duly licensed or qualified to do business as a foreign limited
liability company in all jurisdictions in which it carries on business or owns
assets and such qualification is required by Law except where the failure to be
so qualified would not have a material adverse effect upon the ability of Buyer
to consummate the transactions contemplated by this Agreement. Buyer is duly
licensed or qualified to do business in Texas and New Mexico.
5.2    Authority, Approval and Enforceability. Buyer has full power and
authority to enter into and perform this Agreement and the Transaction Documents
to which it is a party and the transactions contemplated herein and therein. The
execution, delivery and performance by Buyer of this Agreement have been duly
and validly authorized and approved by all necessary action on the part of
Buyer. This Agreement is, and the Transaction Documents to which Buyer is a
party when executed and delivered by Buyer will be, the valid and binding
obligation of Buyer and enforceable against Buyer in accordance with their
respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium and similar Laws, as well as to principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).
5.3    No Conflicts. Assuming receipt of all consents and approvals from Third
Parties in connection with the transactions contemplated by this Agreement, the
execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated herein will not (a) conflict with
or result in a breach of any provisions of the organizational or other governing
documents of Buyer, (b) result in a default or the creation of any Encumbrance
or give rise to any right of termination, cancellation or acceleration under any
of the terms, conditions or provisions of any note, bond, mortgage, indenture,
license or other agreement to which Buyer is a party or by which Buyer or any of
its property may be bound or (c) violate any Law applicable to Buyer or any of
its property, except in the case of clauses (b) and (c) where such default,
Encumbrance, termination, cancellation, acceleration or violation would not have
a material adverse

    
26



--------------------------------------------------------------------------------






effect upon the ability of Buyer to consummate the transactions contemplated by
this Agreement or perform its obligations hereunder.
5.4    Consents. Except for compliance with the HSR Act, there are no consents
or other restrictions on assignment, including requirements for consents from
Third Parties to any assignment (in each case) that Buyer is required to obtain
in connection with the transfer of the Assets from Seller to Buyer or the
consummation of the transactions contemplated by this Agreement by Buyer.
5.5    Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s knowledge, threatened
in writing against Buyer or any Affiliates of Buyer.
5.6    Litigation. There is no suit, action or litigation by any Person by or
before any Governmental Authority, and no arbitration proceedings, (in each
case) pending, or to Buyer’s knowledge, threatened in writing, against Buyer,
that would have a material adverse effect upon the ability of Buyer to
consummate the transactions contemplated by this Agreement or perform its
obligations hereunder.
5.7    Financing. Buyer has, and Buyer shall have as of the Closing, sufficient
cash in immediately available funds with which to pay the Purchase Price,
consummate the transactions contemplated by this Agreement and perform its
obligations under this Agreement and the Transaction Documents.
5.8    Regulatory. Buyer is now, and hereafter shall continue to be, qualified
to own and assume operatorship of state oil, gas and mineral leases in all
jurisdictions where the Assets are located, and the consummation of the
transactions contemplated by this Agreement will not cause Buyer to be
disqualified as such an owner or operator. To the extent required by any
applicable Laws, Buyer currently has, and will hereafter continue to maintain,
lease bonds and any other surety or similar bonds as may be required by, and in
accordance with, all applicable Laws governing the ownership and operation of
the Assets and Buyer has filed any and all required reports necessary for such
ownership and operation with all Governmental Authorities having jurisdiction
over such ownership and operation.
5.9    Independent Evaluation. Buyer is sophisticated in the evaluation,
purchase, ownership and operation of oil and gas properties and related
facilities. In making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, Buyer (a) has relied or shall
rely solely on its own independent investigation and evaluation of the Assets
and the advice of its own legal, Tax, economic, environmental, engineering,
geological and geophysical advisors and the express provisions of this Agreement
and not on any comments, statements, projections or other materials made or
given by any representatives or consultants or advisors of Seller, and (b) has
satisfied or shall satisfy itself through its own due diligence as to the
environmental and physical condition of and contractual arrangements and other
matters affecting the Assets.
5.10    Brokers’ Fees. Buyer has incurred no liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Seller or Seller’s Affiliates shall have any responsibility.

    
27



--------------------------------------------------------------------------------






5.11    Accredited Investor. Buyer is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act of 1933, as amended, and will
acquire the Assets for its own account and not with a view to a sale or
distribution thereof in violation of the Securities Act of 1933, as amended, and
the rules and regulations thereunder, any applicable state blue sky Laws or any
other applicable securities Laws.
ARTICLE VI    
CERTAIN AGREEMENTS
6.1    Conduct of Business.
(c)    Except (x) as set forth in Schedule 6.1, (y) for the operations covered
by the AFEs and other capital commitments described in Schedule 4.12, and (z) as
expressly contemplated by this Agreement or as expressly consented to in writing
by Buyer (which consent shall not be unreasonably delayed, withheld or
conditioned), Seller shall, from and after the date hereof until the Closing:
(i)    operate, or cause to be operated, the Assets in the usual, regular and
ordinary manner consistent with past practice; and
(ii)    maintain, or cause to be maintained, the books of account and Records
relating to the Assets in the usual, regular and ordinary manner and in
accordance with the usual accounting practices of each such Person;
(d)    Except (x) as set forth in Schedule 6.1, (y) for the operations covered
by the AFEs and other capital commitments described in Schedule 4.12, and (z) as
expressly contemplated by this Agreement or as expressly consented to in writing
by Buyer (which consent shall not be unreasonably delayed, withheld or
conditioned), Seller shall, from and after the date hereof until the Closing:
(i)    not (A) enter into an Applicable Contract that, if entered into on or
prior to the date of this Agreement, would be required to be listed in a
Schedule attached to this Agreement, or (B) materially amend or change the terms
of any Material Contract;
(ii)    not transfer, sell, mortgage, pledge or dispose of any material portion
of the Assets other than the (A) sale and/or disposal of Hydrocarbons in the
ordinary course of business and (B) sales of equipment that is no longer
necessary in the operation of the Assets or for which replacement equipment has
been obtained; and
(iii)    not commit to do any of the foregoing.
(e)    Without expanding any obligations which Seller may have to Buyer, it is
expressly agreed that Seller shall never have any liability to Buyer with
respect to the operation of any of the Assets after the date of this Agreement
greater than that which it might have as the operator to a non-operator under
the applicable operating agreement (or, in the absence of such an agreement,
under the AAPL 610 (1989 Revision) form Operating Agreement), IT BEING
RECOGNIZED

    
28



--------------------------------------------------------------------------------






THAT, UNDER SUCH AGREEMENTS AND SUCH FORM, THE OPERATOR IS NOT RESPONSIBLE FOR
ITS OWN NEGLIGENCE, AND HAS NO RESPONSIBILITY OTHER THAN FOR GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.
(f)    Buyer acknowledges Seller owns undivided interests in certain of the
properties comprising the Assets that it is not the operator thereof, and Buyer
agrees that the acts or omissions of the other Working Interest owners
(including the operators) who are not Seller or any Affiliates of Seller shall
not constitute a breach of the provisions of this Section 6.1, nor shall any
action required by a vote of Working Interest owners constitute such a breach so
long as Seller has voted its interest in a manner that complies with the
provisions of this Section 6.1.
6.2    Successor Operator. While Buyer acknowledges that it desires to succeed
Seller or Seller’s Affiliate as operator of those Assets or portions thereof
that Seller or Seller’s Affiliate may presently operate, Buyer acknowledges and
agrees that Seller cannot and does not covenant or warrant that Buyer shall
become successor operator of the same since the Assets or portions thereof may
be subject to operating or other agreements that control the appointment of a
successor operator. Seller agrees, however, that as to the Assets that Seller or
Seller’s Affiliate operates, it shall use its commercially reasonable efforts to
support Buyer’s efforts to become successor operator (to the extent permitted
under any applicable joint operating agreement), effective as of the Closing (at
Buyer’s sole cost and expense), and to designate and/or appoint by assignment,
to the extent legally possible and permitted under the Applicable Contracts,
Buyer as successor operator effective as of the Closing.
6.3    HSR Act. If applicable, within 5 Business Days following the execution by
Buyer and Seller of this Agreement, Buyer and Seller will each prepare and
simultaneously file with the DOJ and the FTC the notification and report form
required for the transactions contemplated by this Agreement by the HSR Act and
request early termination of the waiting period thereunder. Buyer and Seller
agree to respond promptly to any inquiries from the DOJ or the FTC concerning
such filings and to comply in all material respects with the filing requirements
of the HSR Act. Buyer and Seller shall cooperate with each other and, subject to
the terms of the Confidentiality Agreement, shall promptly furnish all
information to the other Party that is necessary in connection with Buyer’s and
Seller’s compliance with the HSR Act. Buyer and Seller shall keep each other
fully advised with respect to any requests from or communications with the DOJ
or FTC concerning such filings and shall consult with each other with respect to
all responses thereto. Each of Seller and Buyer shall use its reasonable efforts
to take all actions reasonably necessary and appropriate in connection with any
HSR Act filing to consummate the transactions consummated hereby and the filing
fees associated with any such HSR Act filing shall be borne ½ by Seller and ½ by
Buyer.
6.4    Governmental Bonds. Buyer acknowledges that none of the bonds, letters of
credit and guarantees, if any, posted by Seller or its Affiliates with
Governmental Authorities and relating to the Assets are transferable to Buyer.
On or before the Closing Date, Buyer shall obtain replacements for such bonds,
letters of credit and guarantees, to the extent such replacements are necessary
for Buyer’s ownership of the Assets, listed on Schedule 6.4, and, at Closing,
Buyer shall cause the cancellation of the bonds, letters of credit and
guarantees posted by Seller and/or its Affiliates with respect to the Assets,
listed on Schedule 6.4. In addition, at or prior to Closing,

    
29



--------------------------------------------------------------------------------






Buyer shall deliver to Seller evidence of the posting of bonds or other security
with all applicable Governmental Authorities meeting the requirements of such
authorities to own and, where appropriate, operate, the Assets. Schedule 6.4
lists the Bonds currently applicable to the Assets.
6.5    Record Retention. Buyer, for a period of 5 years following the Closing,
will (a) retain the Records, (b) provide Seller, its Affiliates and its and
their officers, employees and representatives with access to the Records (to the
extent that Seller has not retained the original or a copy) during normal
business hours for review and copying at Seller’s expense, and (c) provide
Seller, its Affiliates and its and their officers, employees and representatives
with access, during normal business hours, to materials received or produced
after the Closing relating to any indemnity claim made under Section 13.2 for
review and copying at Seller’s expense.
6.6    Notifications. Buyer will notify Seller promptly after a discovery by
Buyer that any representation or warranty of Seller contained in this Agreement
is, becomes or will be untrue in any material respect on or before the Closing
Date.
6.7    Amendment of Schedules. Buyer agrees that, with respect to the
representations and warranties of Seller contained in this Agreement, Seller
shall have the continuing right until the Closing to add, supplement or amend
the Schedules to its representations and warranties with respect to any matter
hereafter arising or discovered which, if existing or known at the date of this
Agreement or thereafter, would have been required to be set forth or described
in such Schedules. For all purposes of this Agreement, including for purposes of
determining whether the conditions set forth in Article VII have been fulfilled,
the Schedules to Seller’s representations and warranties contained in this
Agreement shall be deemed to include only that information contained therein on
the date of this Agreement and shall be deemed to exclude all information
contained in any addition, supplement or amendment thereto; provided, however,
that if the Closing shall occur, then all matters disclosed pursuant to any such
addition, supplement or amendment at or prior to the Closing shall be waived and
Buyer shall not be entitled to make a claim with respect thereto pursuant to the
terms of this Agreement or otherwise.
6.8    Transition Services.    From and after Closing, Seller will or will cause
its Affiliate to (a) operate those Assets that Seller or Seller’s Affiliate, as
applicable, currently operates and (b) provide to Buyer certain other services
relating to the Assets pursuant to the terms of a transition services agreement
substantially in the form of Exhibit K (the “Transition Services Agreement”).
6.9    Audit Rights. Buyer, at Buyer’s expense, may engage an auditing firm to
conduct an audit of the revenues and expenses of Seller attributable to the
Assets for the period of up to three (3) calendar years prior to the Effective
Time through the Closing Date. Seller agrees, from the date of this Agreement
until one hundred eighty (180) days after Closing, that Seller will cooperate
and assist such auditors, including making available (at Buyer’s sole cost and
expense) books, records and personnel of Seller reasonably requested by such
auditing firm; provided, however, that in no event shall Seller or its
Affiliates be required to provide any representation letters to any Person as a
result of its obligations under this Section 6.9; and provided further, however,
that nothing in this Section 6.9 shall require any such cooperation or
assistance on the part of Seller to the extent it would interfere unreasonably
with the business or operations of Seller.

    
30



--------------------------------------------------------------------------------






ARTICLE VII    
BUYER’S CONDITIONS TO CLOSING
The obligations of Buyer to consummate the transactions provided for herein are
subject, at the option of Buyer, to the fulfillment by RONM and RTP or waiver by
Buyer, on or prior to the Closing, of each of the following conditions:
7.1    Representations. The representations and warranties of RONM and RTP set
forth in Article IV shall be true and correct in all respects on and as of the
Closing Date, with the same force and effect as though such representations and
warranties had been made or given on and as of the Closing Date (other than
representations and warranties that refer to a specified date, which need only
be true and correct on and as of such specified date), except for those
breaches, if any, of such representations and warranties that in the aggregate
would not have a Material Adverse Effect.
7.2    Performance. RONM and RTP shall have materially performed or complied
with all obligations, agreements and covenants contained in this Agreement as to
which performance or compliance by RONM and RTP is required prior to or at the
Closing Date.
7.3    No Legal Proceedings. No material suit, action or other proceeding by any
Third Party shall be pending before any Governmental Authority (a) seeking to
restrain, prohibit, enjoin or declare illegal, or (b) seeking substantial
damages in connection with, the transactions contemplated by this Agreement.
7.4    Title Defects and Environmental Defects. The sum of (a) all Title Defect
Amounts determined under Section 11.2(g) prior to the Closing, less the sum of
all Title Benefit Amounts determined under Section 11.2(b) prior to Closing,
subject to the Individual Title Defect Deductible and the Title Deductible, plus
(b) all Remediation Amounts for Environmental Defects determined under Article
XII prior to the Closing, subject to the Individual Environmental Defect
Deductible and the Environmental Deductible plus (c) the amount of all uninsured
Casualty Loss (unless Seller agrees to deduct the same from the Purchase Price)
shall be less than 15% of the Purchase Price.
7.5    HSR Act. If applicable, (a) the waiting period under the HSR Act
applicable to the consummation of the transactions contemplated hereby shall
have expired, (b) notice of early termination shall have been received, or (c) a
consent order issued (in form and substance satisfactory to Seller) by or from
applicable Governmental Authorities.
7.6    Closing Deliverables. (a) RONM and RTP shall have delivered to Buyer the
officer’s certificate described in Section 9.3(h), and (b) RONM and RTP shall be
ready, willing and able to deliver to Buyer at the Closing the other documents
and items required to be delivered by Seller under Section 9.3.
ARTICLE VIII    
SELLER’S CONDITIONS TO CLOSING

    
31



--------------------------------------------------------------------------------






The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment by Buyer or waiver by
Seller on or prior to the Closing of each of the following conditions:
8.1    Representations. The representations and warranties of Buyer set forth in
Article V shall be true and correct in all material respects on and as of the
Closing Date, with the same force and effect as though such representations and
warranties had been made or given on and as of the Closing Date (other than
representations and warranties that refer to a specified date, which need only
be true and correct on and as of such specified date) except for those breaches,
if any, of such representations and warranties that would not have a adverse
effect on the ability of Buyer to consummate the transactions contemplated by
this Agreement and perform its obligations hereunder.
8.2    Performance. Buyer shall have materially performed or complied with all
obligations, agreements and covenants contained in this Agreement as to which
performance or compliance by Buyer is required prior to or at the Closing Date.
8.3    No Legal Proceedings. No material suit, action or other proceeding by any
Third Party shall be pending before any Governmental Authority (a) seeking to
restrain, prohibit or declare illegal, or (b) seeking substantial damages in
connection with, the transactions contemplated by this Agreement.
8.4    Title Defects and Environmental Defects. The sum of (a) all Title Defect
Amounts determined under Section 11.2(g) prior to the Closing, less the sum of
all Title Benefit Amounts determined under Section 11.2(b) prior to Closing,
subject to the Individual Title Defect Deductible and the Title Deductible plus
(b) all Remediation Amounts for Environmental Defects determined under Article
XII prior to the Closing, subject to the Individual Environmental Defect
Deductible and the Environmental Deductible, shall be less than 20% of the
Purchase Price.
8.5    HSR Act. If applicable, (a) the waiting period under the HSR Act
applicable to the consummation of the transactions contemplated hereby shall
have expired, (b) notice of early termination shall have been received, or (c) a
consent order issued (in form and substance satisfactory to Seller) by or from
applicable Governmental Authorities.
8.6    Replacement Bonds. Buyer shall have obtained, in the name of Buyer,
replacements for Seller’s and/or its Affiliates’ bonds, letters of credit and
guarantees, and such other bonds, letters of credit and guarantees to the extent
required by Section 6.4.
8.7    Closing Deliverables. Buyer shall have delivered to Seller the officer’s
certificate described in Section 9.3(h) and Buyer shall be ready, willing and
able to deliver to Seller at the Closing the other documents and items required
to be delivered by Buyer under Section 9.3.
ARTICLE IX    
CLOSING
9.1    Date of Closing. Subject to the conditions stated in this Agreement, the
sale by Seller and the purchase by Buyer of the Assets pursuant to this
Agreement (the “Closing”) shall

    
32



--------------------------------------------------------------------------------






occur on or before April 8, 2013, or such other date as Buyer and Seller may
agree upon in writing. The date scheduled for the Closing shall be the “Closing
Date”.
9.2    Place of Closing. The Closing shall be held at Seller’s offices located
at 100 Throckmorton Street, Suite 1200, Fort Worth, Texas 76102.
9.3    Closing Obligations. At the Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:
(c)    Seller and Buyer shall execute, acknowledge and deliver the Assignment
and Bill of Sale, in sufficient counterparts to facilitate recording in the
applicable counties where the Assets are located.
(d)    Seller and Buyer shall execute and deliver assignments, on appropriate
forms, of state and other Leases of Governmental Authorities included in the
Assets in sufficient counterparts to facilitate filing with the applicable
Governmental Authority.
(e)    Seller and Buyer shall execute and deliver the Preliminary Settlement
Statement.
(f)    Buyer shall deliver to Seller, to the account[s] designated in the
Preliminary Settlement Statement, by direct bank or wire transfer in same day
funds, the Adjusted Purchase Price (after giving effect to the Deposit).
(g)    Seller shall deliver letters in lieu of transfer orders substantially in
the form of Exhibit D directing all purchasers of production to make payment to
Buyer of proceeds attributable to production from the Assets from and after the
Effective Time, for delivery by Buyer to the purchasers of production.
(h)    Seller shall deliver an executed statement described in Treasury
Regulation §1.1445-2(b)(2) substantially in the form of Exhibit E-1 and Exhibit
E-2, respectively, certifying that it is not a foreign person within the meaning
of the Code.
(i)    Seller shall or shall cause its applicable Affiliate to execute and
deliver, and Buyer shall execute and deliver, the Transition Services Agreement.
(j)    Seller shall execute and deliver an officer’s certificate, dated as of
Closing and substantially in the form of Exhibit G, certifying that the
conditions set forth in Section 7.1 and Section 7.2 have been fulfilled and, if
applicable, any exceptions to such conditions that have been waived by Buyer.
(k)    Buyer shall execute and deliver an officer’s certificate, dated as of
Closing and substantially in the form of Exhibit H, certifying that the
conditions set forth in Section 8.1 and Section 8.2 have been fulfilled and, if
applicable, any exceptions to such conditions that have been waived by Seller.

    
33



--------------------------------------------------------------------------------






(l)    Seller shall or shall cause its applicable Affiliate to execute and
deliver forms prescribed by the applicable Governmental Authorities to transfer
status of operatorship of those Assets which Seller or its Affiliate operates
from Seller or its Affiliate to Buyer or Buyer’s designee, including Form P-4
for the Railroad Commission of Texas and Form C-145 for the New Mexico Oil
Conservation Division.
(m)    Seller and Buyer shall execute and deliver the Special Warranty Deed in
sufficient counterparts to facilitate recording in the applicable counties where
the property described in Exhibit A-3 is located.
(n)    Seller shall deliver executed releases of any and all liens, mortgages
and other encumbrances on the Assets incurred by Seller or its Affiliates in
connection with borrowed monies.
(o)    Seller and Buyer shall execute and deliver any other agreements,
instruments and documents which are required by other terms of this Agreement to
be executed and/or delivered at the Closing.
9.4    Records. In addition to the obligations set forth under Section 9.3
above, but notwithstanding anything herein to the contrary, at any time after 5
Business Days following the Closing, Seller shall make available to Buyer the
Records for pickup from Seller’s offices during normal business hours.
ARTICLE X    
ACCESS/DISCLAIMERS
10.1    Access.
(a)    From and after the date hereof and up to and including the Closing Date
(or earlier termination of this Agreement) but subject to the other provisions
of this Section 10.1 and obtaining any required consents of Third Parties,
including Third Party operators of the Assets (which consents Seller shall use
commercially reasonable efforts to obtain), Seller shall afford to Buyer and its
officers, employees, agents, accountants, attorneys, investment bankers and
other authorized representatives (“Buyer’s Representatives”) reasonable access,
during normal business hours, to the Assets and all Records in Seller’s or any
of its Affiliates’ possession. All investigations and due diligence conducted by
Buyer or any Buyer’s Representative shall be conducted at Buyer’s sole cost,
risk and expense and any conclusions made from any examination done by Buyer or
any Buyer’s Representative shall result from Buyer’s own independent review and
judgment.
(b)    Buyer shall be entitled to conduct a Phase I environmental property
assessment with respect to the Assets. Seller or its designee shall have the
right to accompany Buyer and Buyer’s Representatives whenever they are on site
on the Assets and also to collect split test samples if any are collected.
Notwithstanding anything herein to the contrary, Buyer shall not have access to,
and shall not be permitted to conduct, any environmental due diligence
(including any Phase I environmental property assessments) with respect to any
Assets where Seller does not have the authority to grant access for such due
diligence (provided, however, Seller shall use its

    
34



--------------------------------------------------------------------------------






commercially reasonable efforts to obtain permission from any Third Party to
allow Buyer and Buyer’s Representatives such access).
(c)    Before conducting any sampling, boring, drilling or other invasive
investigation activities (“Invasive Activities”) on or with respect to any of
the Assets, Buyer shall (i) furnish Seller with a written description of the
proposed scope of the Invasive Activities to be conducted, including a
description of the activities to be conducted, and a description of the
approximate location and expected timing of such activities and (ii) obtain the
prior written consent of Seller to undertake such Invasive Activities, which
consent will not be unreasonably withheld, conditioned or delayed. If any of the
proposed Invasive Activities may unreasonably interfere with normal operation of
the Assets, Seller may request an appropriate modification of the proposed
Invasive Activity. Any Invasive Activities shall be conducted by a reputable
environmental consulting or engineering firm, approved in advance by Seller
(such approval not to be unreasonably withheld or delayed) and, once approved,
such environmental consulting or engineering firm shall be deemed to be a
“Buyer’s Representative.” Buyer shall obtain all permits necessary to conduct
any approved Invasive Activities from any applicable Governmental Authorities;
provided that, upon request, Seller shall provide Buyer with assistance (at no
cost or liability to Seller) as reasonably requested by Buyer that may be
necessary to secure such permits. Seller shall have the right, at its option, to
split with Buyer any samples collected pursuant to approved Invasive Activities.
(d)    Buyer shall coordinate its environmental property assessments and
physical inspections of the Assets with Seller and all Third Party operators to
minimize any inconvenience to or interruption of the conduct of business by
Seller or such Third Party operators. Buyer shall abide by Seller’s, and any
Third Party operator’s, safety rules, regulations and operating policies while
conducting its due diligence evaluation of the Assets, including any
environmental or other inspection or assessment of the Assets. Buyer hereby
defends, indemnifies and holds harmless each of the operators of the Assets and
the Seller Indemnified Parties from and against any and all Liabilities arising
out of, resulting from or relating to any field visit, environmental property
assessment, or other due diligence activity conducted by Buyer or any Buyer’s
Representative with respect to the Assets, EVEN IF SUCH LIABILITIES ARISE OUT OF
OR RESULT FROM, SOLELY OR IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR
COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF
OR BY A MEMBER OF THE SELLER INDEMNIFIED PARTIES, EXCEPTING ONLY LIABILITIES
ACTUALLY RESULTING ON THE ACCOUNT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF A MEMBER OF THE SELLER INDEMNIFIED PARTIES.
(e)    Buyer agrees to promptly provide Seller, but in no less than 5 days after
receipt or creation, copies of all final reports and test results prepared by
Buyer and/or any of Buyer’s Representatives which contain data collected or
generated from Buyer’s due diligence with respect to the Assets. Seller shall
not be deemed by its receipt of said documents or otherwise to have made any
representation or warranty, expressed, implied or statutory, as to the condition
of the Assets or to the accuracy of said documents or the information contained
therein.

    
35



--------------------------------------------------------------------------------






(f)    Upon completion of Buyer’s due diligence, Buyer shall at its sole cost
and expense and without any cost or expense to Seller or its Affiliates, (i)
repair all damage done to the Assets in connection with Buyer’s due diligence,
(ii) restore the Assets to the approximate same or better condition than they
were prior to commencement of Buyer’s due diligence and (iii) remove all
equipment, tools or other property brought onto the Assets in connection with
Buyer’s due diligence. Any disturbance to the Assets (including the leasehold
associated therewith) resulting from Buyer’s due diligence will be promptly
corrected by Buyer.
(g)    During all periods that Buyer and/or any of Buyer’s Representatives are
on the Assets, Buyer shall maintain, at its sole expense and with insurers
reasonably satisfactory to Seller, policies of insurance of the types and in the
amounts reasonably requested by Seller. Coverage under all insurance required to
be carried by Buyer hereunder will (i) be primary insurance, (ii) list Seller
Indemnified Parties as additional insureds, (iii) waive subrogation against
Seller Indemnified Parties and (iv) provide for 5 days prior notice to Seller in
the event of cancellation or modification of the policy or reduction in
coverage. Upon request by Seller, Buyer shall provide evidence of such insurance
to Seller prior to entering the Assets.
10.2    Confidentiality. Buyer acknowledges that, pursuant to its right of
access to the Records, the Assets, Buyer will become privy to confidential and
other information of Seller and that such confidential information shall be held
confidential by Buyer and Buyer’s Representatives in accordance with the terms
of the Confidentiality Agreement. If the Closing should occur, the foregoing
confidentiality restriction on Buyer, including the Confidentiality Agreement,
shall terminate (except as to (a) such portion of the Assets that are not
conveyed to Buyer pursuant to the provisions of this Agreement, (b) the Excluded
Assets and (c) information related to assets other than the Assets).
10.3    Disclaimers.
(a)    EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE IV AND
SECTION 11.1(b) OF THIS AGREEMENT, (I) SELLER MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS
ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR
INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER OR ANY OF ITS
AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING, ANY
OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER
BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR
OF SELLER OR ANY OF ITS AFFILIATES).
(b)    EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE IN
ARTICLE IV AND THE SPECIAL WARRANTIES OF TITLE CONTAINED IN THE ASSIGNMENT AND
BILL OF SALE AND THE SPECIAL WARRANTY DEED, AND WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE

    
36



--------------------------------------------------------------------------------






ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY PETROLEUM
ENGINEERING CONSULTANT OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (VII)
THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY SELLER OR THIRD PARTIES WITH RESPECT
TO THE ASSETS, (VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE TO BUYER OR ITS AFFILIATES OR ITS OR THEIR EMPLOYEES, AGENTS,
CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO AND (IX) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR
TRADEMARK INFRINGEMENT. EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY
REPRESENTED OTHERWISE IN ARTICLE IV OF THIS AGREEMENT, SELLER FURTHER DISCLAIMS
ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF
MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A PARTICULAR
PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY OF THE ASSETS,
RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES THAT BUYER SHALL BE DEEMED TO BE OBTAINING THE ASSETS IN
THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH
ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS
OF THE ASSETS AS BUYER DEEMS APPROPRIATE.
(c)    OTHER THAN AS AND TO THE LIMITED EXTENT EXPRESSLY REPRESENTED OTHERWISE
IN SECTION 4.13, SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY
REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE
OF MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY,
NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF
THE ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS
SUCH A REPRESENTATION OR WARRANTY, AND SUBJECT TO BUYER’S LIMITED RIGHTS AS
SPECIFIED IN THIS AGREEMENT FOR A BREACH OF SELLER’S REPRESENTATIONS SET FORTH
IN SECTION 4.13, BUYER SHALL BE DEEMED TO BE OBTAINING THE ASSETS “AS IS” AND
“WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND
THAT BUYER HAS

    
37



--------------------------------------------------------------------------------






MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS OF THE ASSETS AS BUYER
DEEMS APPROPRIATE.
(d)    SELLER AND BUYER AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO
BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS SECTION 10.3 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF
ANY APPLICABLE LAW.
ARTICLE XI    
TITLE MATTERS; CASUALTY; TRANSFER RESTRICTIONS
11.1    Seller’s Title.
(p)    General Disclaimer of Title Warranties and Representations. Except for
the special warranties of title contained in the Assignment and Bill of Sale and
the Special Warranty Deed, and without limiting Buyer’s remedies for Title
Defects set forth in this Article XI, Seller makes no warranty or
representation, express, implied, statutory or otherwise, with respect to
Seller’s title to any of the Assets and, except for Buyer’s remedies for a
breach by Seller of Section 6.1(b)(ii), Buyer acknowledges and agrees that
Buyer’s sole remedy for any defect of title, including any Title Defect, with
respect to any of the Assets (i) before Closing, shall be as set forth in
Section 11.2 and (ii) after Closing, shall be pursuant to the special warranties
of title contained in the Assignment and Bill of Sale and the Special Warranty
Deed.
(q)    Special Warranty of Title. The Assignment and Bill of Sale delivered at
Closing, together with the Special Warranty Deed delivered at Closing, will
contain a special warranty of title by Seller whereby Seller warrants title to
the Leases and to the other Assets unto Buyer against every Person whomsoever
lawfully claiming or to claim the same or any part thereof by, through or under
Seller, but not otherwise, subject, however, to the Permitted Encumbrances and
to any matters of record in the applicable counties or in the applicable state
records. Said special warranties of title contained in the Assignment and Bill
of Sale and the Special Warranty Deed shall be subject to the further
limitations and provisions of this Article XI.
(r)    Recovery on Special Warranties.
(i)    Buyer’s Assertion of Title Warranty Breaches After Closing, Buyer shall
furnish Seller notice setting forth any matters which Buyer intends to assert as
a breach of the special warranties of title contained in the Assignment and Bill
of Sale and/or the Special Warranty Deed. Seller shall have a reasonable
opportunity, but not the obligation, to cure any Title Defect asserted by Buyer
pursuant to this Section 11.1(c)(i). Buyer agrees to reasonably cooperate with
any attempt by Seller to cure any such Title Defect. Any notice described in
this Section 11.1(c)(i) shall be in writing, and shall include (i) a description
of the alleged Title Defect and the Asset affected by such Title Defect, (ii)
the Allocated Value of each Asset affected by such Title Defect, (iii)
supporting documents reasonably necessary for Seller to verify the existence of
such Title Defect, and (iv) the amount by which Buyer reasonably believes the
Allocated Value of each Asset

    
38



--------------------------------------------------------------------------------






affected by such Title Defect is reduced by such Title Defect and the
computations upon which Buyer’s belief is based.
(ii)    Limitations on Special Warranty. For purposes of the special warranties
of title contained in the Assignment and Bill of Sale and the Special Warranty
Deed, the value of the Assets set forth in Exhibit A-1 and Exhibit A-2, as
applicable, shall be deemed to be the Allocated Value thereof, as adjusted
herein. Recovery on the special warranties of title contained in the Assignment
and Bill of Sale and/or the Special Warranty Deed shall be limited to an amount
(without any interest accruing thereon) equal to the reduction in the Purchase
Price to which Buyer would have been entitled had Buyer asserted the Title
Defect giving rise to such breach of the special warranty of title contained in
the Assignment and Bill of Sale or the Special Warranty Deed, as applicable, as
a Title Defect prior to Closing pursuant to Section 11.2, in each case taking
into account the Individual Title Defect Threshold and the Title Deductible.
Seller shall be entitled to offset any amount owed by Seller for breach of the
special warranties of title contained in the Assignment and Bill of Sale and the
Special Warranty Deed with respect to any Asset by the amount of any Title
Benefits with respect to such Asset as to which Seller gives Buyer notice after
the Title Claim Date. Buyer shall have no remedy pursuant to the special
warranties of title contained in the Assignment and Bill of Sale and the Special
Warranty Deed for any matter to the extent Buyer had Knowledge of same as of the
Title Claim Date.
11.2    Notice of Title Defects; Defect Adjustments.
(e)    Title Defect Notices. Buyer must deliver, by March 29, 2013, (the “Title
Claim Date”), claim notices to Seller meeting the requirements of this Section
11.2(a) (collectively the “Title Defect Notices” and individually a “Title
Defect Notice”) setting forth any matters which, in Buyer’s reasonable opinion,
constitute Title Defects and which Buyer intends to assert as a Title Defect
pursuant to this Section 11.2. For all purposes of this Agreement and
notwithstanding anything herein to the contrary (except for the special
warranties of title contained in the Assignment and Bill of Sale and the Special
Warranty Deed as limited by Section 11.1(c)), Buyer shall be deemed to have
waived, and Seller shall have no liability for, any Title Defect that Buyer
fails to assert as a Title Defect by a Title Defect Notice received by Seller on
or before the Title Claim Date provided, however, that such waiver shall not
apply to any matter that prior to the Title Claim Date is not reflected of
record in the applicable counties or in the applicable state or federal records
or Seller’s records and files made available to Buyer. To be effective, each
Title Defect Notice shall be in writing, and shall include (i) a description of
the alleged Title Defect and the Asset affected by such Title Defect (each a
“Title Defect Property”), (ii) the Allocated Value of each Title Defect
Property, (iii) supporting documents reasonably necessary for Seller to verify
the existence of such Title Defect, and (iv) the amount by which Buyer
reasonably believes the Allocated Value of each Title Defect Property is reduced
by such Title Defect and the computations upon which Buyer’s belief is based. To
give Seller an opportunity to commence reviewing and curing Title Defects, Buyer
agrees to use reasonable efforts to give Seller, on or before the end of each
calendar week prior to the Title Claim Date, written notice of all Title Defects
discovered by Buyer during the preceding calendar week, which notice may be
preliminary in nature and supplemented prior to the Title Claim Date. Buyer
shall also promptly furnish Seller with written notice of any Title Benefit
which is discovered by any of Buyer’s or any of its Affiliate’s employees, title
attorneys, landmen or other

    
39



--------------------------------------------------------------------------------






title examiners while conducting Buyer’s due diligence with respect to the
Assets prior to the Title Claim Date.
(f)    Title Benefit Notices. Seller shall have the right, but not the
obligation, to deliver to Buyer on or before the Title Claim Date with respect
to each Title Benefit a notice (a “Title Benefit Notice”) including (i) a
description of the Title Benefit and the Assets affected by the Title Benefit,
and (ii) the amount by which Seller reasonably believes the Allocated Value of
such Assets is increased by the Title Benefit and the computations upon which
Seller’s belief is based.
(g)    Seller’s Right to Cure. Seller shall have the right, but not the
obligation, to attempt, at its sole cost, to cure at any time prior to Closing
(the “Cure Period”) any Title Defects of which it has been advised by Buyer.
(h)    Remedies for Title Defects. Subject to Seller’s continuing right to
dispute the existence of a Title Defect and/or the Title Defect Amount asserted
with respect thereto and subject to the rights of the Parties pursuant to
Section 14.1(c), in the event that any Title Defect timely asserted by Buyer in
accordance with Section 11.2(a) is not waived in writing by Buyer or cured on or
before Closing, then, subject to the Individual Title Defect Threshold and the
Title Deductible, Seller shall, at its sole option, elect to:
(i)    reduce the Purchase Price by the Title Defect Amount determined pursuant
to Section 11.2(g) or Section 11.2(j);
(ii)    subject to Buyer’s agreement to accept such indemnification, indemnify
Buyer against all Liability resulting from such Title Defect with respect to the
Assets pursuant to an indemnity agreement (the “Title Indemnity Agreement”)
substantially in the form of Exhibit I;
(iii)    retain the entirety of the Title Defect Property that is subject to
such Title Defect, together with all associated Assets, in which event the
Purchase Price shall be reduced by an amount equal to the Allocated Value of
such Title Defect Property and such associated Assets; or
(iv)    if applicable, terminate this Agreement pursuant to Section 14.1(c).
(i)    Remedies for Title Benefits. With respect to each Lease affected by Title
Benefits reported under Section 11.2(b), the Purchase Price shall be increased
by an amount (the “Title Benefit Amount”) equal to the increase in the Allocated
Value for such Asset caused by such Title Benefits, as determined pursuant to
Section 11.2(h).
(j)    Exclusive Remedy. Except for Buyer’s (i) remedies for a breach by Seller
of Section 6.1(b)(ii), (ii) rights under the special warranties of title
contained in the Assignment and Bill of Sale and the Special Warranty Deed and
(iii) rights to terminate this Agreement pursuant to Section 14.1(c), the
provisions set forth in Section 11.2(d) shall be the exclusive right and remedy
of Buyer with respect to Seller’s failure to have Defensible Title or any other
title matter with respect to any Asset.

    
40



--------------------------------------------------------------------------------






(k)    Title Defect Amount. The amount by which the Allocated Value of the
affected Title Defect Property is reduced as a result of the existence of a
Title Defect shall be the “Title Defect Amount” and shall be determined in
accordance with the following terms and conditions:
(i)    if Buyer and Seller agree on the Title Defect Amount, then that amount
shall be the Title Defect Amount;
(ii)    if the Title Defect is an Encumbrance that is undisputed and liquidated
in amount, then the Title Defect Amount shall be the amount necessary to be paid
to remove the Title Defect from the Title Defect Property;
(iii)    if the Title Defect represents a discrepancy between (A) Seller’s Net
Revenue Interest for any Subject Well and (B) Seller’s Net Revenue Interest set
forth in Exhibit A-1 or Exhibit A-2, as applicable, then the Title Defect Amount
shall be the product of the Allocated Value of such Title Defect Property
multiplied by a fraction, the numerator of which is the Net Revenue Interest
decrease and the denominator of which is the Net Revenue Interest set forth in
Exhibit A-1 or Exhibit A-2, as applicable;
(iv)    if the Title Defect represents an obligation, Encumbrance upon or other
defect in title to the Title Defect Property of a type not described above, then
the Title Defect Amount shall be determined by taking into account the Allocated
Value of the Title Defect Property, the portion of the Title Defect Property
affected by the Title Defect, the legal effect of the Title Defect, the
potential economic effect of the Title Defect over the life of the Title Defect
Property, the values placed upon the Title Defect by Buyer and Seller and such
other reasonable factors as are necessary to make a proper evaluation; provided,
however, that if such Title Defect is reasonably capable of being cured, the
Title Defect Amount shall not be greater than the reasonable cost and expense of
curing such Title Defect;
(v)    the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder; and
(vi)    notwithstanding anything to the contrary in this Article XI, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon any Title Defect Property shall not exceed the Allocated Value of the Title
Defect Property.
(l)    Title Benefit Amount. The Title Benefit Amount resulting from a Title
Benefit shall be determined in accordance with the following methodology, terms
and conditions:
(i)    if Buyer and Seller agree on the Title Benefit Amount, then that amount
shall be the Title Benefit Amount;
(ii)    if the Title Benefit represents a discrepancy between (A) Seller’s Net
Revenue Interest for any Subject Well and (B) Seller’s Net Revenue Interest set
forth in Exhibit A-1 or Exhibit A-2, as applicable, then the Title Benefit
Amount shall be the product of the Allocated

    
41



--------------------------------------------------------------------------------






Value of the affected Subject Well multiplied by a fraction, the numerator of
which is the Net Revenue Interest increase and the denominator of which is the
Net Revenue Interest set forth in Exhibit A-1 or Exhibit A-2, as applicable; and
(iii)    if the Title Benefit is of a type not described above, then the Title
Benefit Amounts shall be determined by taking into account the Allocated Value
of the Asset affected by such Title Benefit, the portion of such Asset affected
by such Title Benefit, the legal effect of the Title Benefit, the potential
economic effect of the Title Benefit over the life of such Asset, the values
placed upon the Title Benefit by Buyer and Seller and such other reasonable
factors as are necessary to make a proper evaluation.
(m)    Title Deductibles. Notwithstanding anything to the contrary, (i) in no
event shall there be any adjustments to the Purchase Price or other remedies
provided by Seller for any individual Title Defect for which the Title Defect
Amount does not exceed $50,000 (“Individual Title Defect Threshold”); and (ii)
in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller for any Title Defect that exceeds the Individual
Title Defect Threshold unless (A) the sum of the Title Defect Amounts of all
such Title Defects that exceed the Individual Title Defect Threshold, in the
aggregate, excluding any Title Defects cured by Seller, exceeds (B) the Title
Deductible, after which point Buyer shall be entitled to adjustments to the
Purchase Price or other remedies only with respect to such Title Defects in
excess of such Title Deductible.
(n)    Title Dispute Resolution. Seller and Buyer shall attempt to agree on all
Title Defects, Title Benefits, Title Defect Amounts and Title Benefit Amounts
prior to Closing. If Seller and Buyer are unable to agree by Closing, the Title
Defect Amounts and Title Benefit Amounts in dispute shall be exclusively and
finally resolved pursuant to this Section 11.2(j). There shall be a single
arbitrator, who shall be a title attorney with at least 10 years experience in
oil and gas titles involving properties in the regional area in which the Title
Defect Properties are located, as selected by mutual agreement of Buyer and
Seller within 15 days after the end of the Cure Period (the “Title Arbitrator”).
In the event the Parties are unable to mutually agree upon the Title Arbitrator
within such time period, then each Party will nominate a candidate to be the
Title Arbitrator, and such candidates so nominated by the Parties shall together
determine the Title Arbitrator. The arbitration proceeding shall be held in
Houston, Texas. The Title Arbitrator’s determination shall be made within 20
days after submission of the matters in dispute and shall be final and binding
upon both Parties, without right of appeal. In making his determination, the
Title Arbitrator shall be bound by the rules set forth in Section 11.2(g) and
Section 11.2(h) and, subject to the foregoing, may consider such other matters
as in the opinion of the Title Arbitrator are necessary to make a proper
determination. The Title Arbitrator, however, may not award the Buyer a greater
Title Defect Amount than the Title Defect Amount claimed by Buyer in its
applicable Title Defect Notice. The Title Arbitrator shall act as an expert for
the limited purpose of determining the specific disputed Title Defect, Title
Benefit, Title Defect Amounts and/or Title Benefit Amounts submitted by either
Party and may not award damages, interest or penalties to either Party with
respect to any matter. Seller and Buyer shall each bear its own legal fees and
other costs of presenting its case. Each of Seller and Buyer shall bear one-half
of the costs and expenses of the Title Arbitrator. To the extent that the award
of the Title Arbitrator with respect to any Title Defect Amount or Title Benefit
Amount

    
42



--------------------------------------------------------------------------------






is not taken into account as an adjustment to the Purchase Price pursuant to
Section 3.4 or Section 3.5, then within 10 days after the Title Arbitrator
delivers written notice to Buyer and Seller of his award with respect to a Title
Defect Amount or a Title Benefit Amount and subject to Section 11.2(i), (i)
Buyer shall pay to Seller the amount, if any, so awarded by the Title Arbitrator
to Seller and (ii) Seller shall pay to Buyer the amount, if any, so awarded by
the Title Arbitrator to Buyer. Nothing herein shall operate to cause the Closing
to be delayed on account of any arbitration hereunder and to the extent any
adjustments are not agreed upon by the Parties as of the Closing, the Purchase
Price shall not be adjusted therefor as of the Closing and subsequent
adjustments thereto, if any, will be made pursuant to Section 3.6 or this
Section 11.2.
11.3    Casualty Loss.
(a)    Notwithstanding anything herein to the contrary from and after the
Effective Time, if Closing occurs, Buyer shall assume all risk of loss with
respect to production of Hydrocarbons through normal depletion (including
watering out of any Well, collapsed casing or sand infiltration of any Well) and
the depreciation of Personal Property due to ordinary wear and tear, in each
case, with respect to the Assets.
(b)    If, after the date of this Agreement but prior to the Closing Date, any
portion of the Assets is destroyed by fire or other casualty, Buyer shall
nevertheless be required to close and Seller, at the Closing, shall pay to Buyer
all sums paid to Seller by Third Parties by reason of such casualty insofar as
with respect to the Assets and shall assign, transfer and set over to Buyer or
subrogate Buyer to all of Seller’s right, title and interest (if any) in
insurance claims, unpaid awards and other rights against Third Parties
(excluding any Liabilities, other than insurance claims, of or against any
Seller Indemnified Parties) arising out of such casualty insofar as with respect
to the Assets; provided, however, that Seller shall reserve and retain (and
Buyer shall assign to Seller) all rights, title, interests and claims against
Third Parties for the recovery of Seller’s costs and expenses incurred prior to
the Closing in pursuing or asserting any such insurance claims or other rights
against Third Parties.
11.4    Preferential Purchase Rights and Consents to Assign.
(a)    With respect to each preferential purchase right, right of first refusal
or similar right (each, a “Preferential Purchase Right”) pertaining to an Asset
and the transactions contemplated hereby set forth in Schedule 11.4, Seller,
prior to the Closing, shall send to the holder of each such Preferential
Purchase Right a notice, in material compliance with the contractual provisions
applicable to such right. In addition, prior to the Closing, Seller shall send
to each holder of a right to consent to assignment pertaining to the Assets and
the transactions contemplated hereby set forth in Schedule 4.4 a notice seeking
such holder’s consent to the transactions contemplated hereby.
(b)    If, prior to the Closing, any holder of a Preferential Purchase Right
notifies Seller that it intends to consummate the purchase of the Asset to which
its Preferential Purchase Right applies or if the time for exercising such
Preferential Purchase Right has not expired, then that Asset shall be excluded
from the Assets to be acquired by Buyer to the extent of the interest affected
by the Preferential Purchase Right, and the Purchase Price shall be reduced by
the Allocated

    
43



--------------------------------------------------------------------------------






Value of the relevant Asset. Seller shall be entitled to all proceeds paid by a
Person exercising a Preferential Purchase Right prior to the Closing. If such
holder of such Preferential Purchase Right thereafter fails to consummate the
purchase of the Asset covered by such Preferential Purchase Right on or before
60 days following the Closing Date or the time for exercising such Preferential
Purchase Right expires without exercise by the holders thereof, then Seller
shall so notify Buyer, and Buyer shall purchase, on or before 10 days following
receipt of such notice and subject to Buyer’s satisfaction that such
Preferential Purchase Right has been waived or the time for exercising such
right has expired, such Asset from Seller, under the terms of this Agreement for
a price equal to the portion of the Purchase Price previously allocated to it.
(c)    All Assets for which any Preferential Purchase Right has been waived or
as to which the period to exercise such right has expired prior to the Closing
shall (in each case) be sold (directly or indirectly) to Buyer at the Closing
pursuant to the provisions of this Agreement.
(d)    If (i) Seller fails to obtain a required consent set forth in Schedule
4.4 prior to the Closing and the failure to obtain such consent would cause (A)
the assignment (directly or indirectly, as applicable) of the Assets affected
thereby to Buyer to be void or (B) the termination of a Lease or Right-of-Way
under the express terms thereof or (ii) a consent requested by Seller is denied
in writing, then, in each case, that portion of such Asset shall be excluded
from the Assets to be acquired by Buyer and the Purchase Price shall be reduced
by the Allocated Value of that portion of such Assets. In the event that a
required consent (with respect to an Asset excluded pursuant to this Section
11.4(d)) that was not obtained prior to Closing is obtained within 60 days
following Closing, then, within 10 days after such consent is obtained, Buyer
shall purchase such portion of such Asset that was so excluded and pay to Seller
the amount by which the Purchase Price was reduced with respect to such portion
of such Asset, and Seller shall assign to Buyer such portion of such Asset
pursuant to an assignment in form substantially similar to the Assignment and
Bill of Sale.
(e)    If (i) Seller fails to obtain a required consent necessary for the
transfer of an Asset, whether set forth in Schedule 4.4 or otherwise, prior to
the Closing and the failure to obtain such consent would not cause (A) the
assignment of the Asset affected thereby to Buyer to be void or (B) the
termination of a Lease or Right-of-Way under the express terms thereof and (ii)
a consent requested by Seller is not denied in writing, then the portion of the
Asset subject to such failed consent shall be acquired by Buyer at Closing as
part of the Assets and Buyer shall have no claim against, and Seller shall have
no Liability for, the failure to obtain such consent.
(f)    Prior to Closing, Seller and Buyer shall use their commercially
reasonable efforts to obtain all Consents listed on Schedule 4.4; provided,
however, that neither Party shall be required to incur any Liability or pay any
money in order to obtain any such Consent. Subject to the foregoing, Buyer
hereby agrees to provide Seller with any information or documentation that may
be reasonably requested by Seller and/or the Third Party holders of such
Consents in order to facilitate the process of obtaining such Consents.
ARTICLE XII    
ENVIRONMENTAL MATTERS

    
44



--------------------------------------------------------------------------------






12.1    Notice of Environmental Defects.
(o)    Environmental Defect Notices. If Buyer discovers any Environmental
Condition which, in its reasonable opinion, it believes constitutes an
Environmental Defect, Buyer shall promptly notify Seller within 3 Business Days
of such discovery and, in any event, by March 29, 2013 (the “Environmental Claim
Date”). To be effective, notice of an Environmental Defect (an “Environmental
Defect Notice”) shall be in writing and shall include (i) a description of the
Environmental Condition constituting the alleged Environmental Defect(s),
including the GPS coordinates of such Environmental Condition (when available),
(ii) the Asset(s) (or portions thereof) affected by the asserted Environmental
Defect (each, an “Environmental Defect Property”), (iii) documentation,
including any physical measurements or, to the extent permitted by Seller under
Section 10.1, lab analyses or photographs, sufficient for Seller to verify the
existence of the asserted Environmental Defect(s), (iv) the Allocated Value of
each Environmental Defect Property, (v) the Remediation Amount (itemized in
reasonable detail) that Buyer asserts is attributable to such Environmental
Defect and the computations and information upon which Buyer’s belief is based,
and (iv) the specific Environmental Law (and date promulgated) that has been
violated by the asserted Environmental Defect. Buyer’s calculation of the
Remediation Amount included in the Environmental Defect Notice must describe in
reasonable detail the Remediation proposed for the Environmental Condition that
gives rise to the asserted Environmental Defect and identify all assumptions
used by the Buyer in calculating the Remediation Amount, including the standards
that Buyer asserts must be met to comply with Environmental Laws. For all
purposes of this Agreement but subject to Buyer’s remedy for a breach of
Seller’s representation contained in Section 4.13, Buyer shall be deemed to have
waived, and Seller shall have no liability for, any Environmental Defect which
Buyer fails to assert as an Environmental Defect by an Environmental Defect
Notice received by Seller on or before the Environmental Claim Date. Seller
shall have the right, but not the obligation, to cure any asserted Environmental
Defect on or before Closing.
(p)    Remedies for Environmental Defects. Subject to Seller’s continuing right
to dispute the existence of an Environmental Defect and/or the Remediation
Amount asserted with respect thereto, and subject to the rights of the Parties
pursuant to Section 14.1(c), in the event that any Environmental Defect timely
asserted by Buyer in accordance with Section 12.1(a) is not waived in writing by
Buyer or cured on or before Closing, then, subject to the Individual
Environmental Defect Threshold and the Environmental Deductible, Seller shall,
at its sole option, elect to:
(i)    reduce the Purchase Price by the Remediation Amount;
(ii)    assume responsibility for the Remediation of such Environmental Defect;
(iii)    retain the entirety of the Environmental Defect Property that is
subject to such Environmental Defect, together with all associated Assets, in
which event the Purchase Price shall be reduced by an amount equal to the
Allocated Value of such Environmental Defect Property and such associated
Assets;
(iv)    subject to Buyer’s right to agree to accept such indemnity, indemnify
Buyer against all Liability resulting from such Environmental Defect with
respect to the

    
45



--------------------------------------------------------------------------------






Environmental Defect Property pursuant to an indemnity agreement (the
“Environmental Indemnity Agreement”) substantially in the form of Exhibit J; or
(v)    if applicable, terminate this Agreement pursuant to Section 14.1(c).
If Seller elects the option set forth in clause (i) above, if Closing occurs,
Buyer shall be deemed to have assumed responsibility for all of the costs and
expenses attributable to the Remediation of the Environmental Condition
attributable to such Environmental Defect and all of all Liabilities with
respect thereto and such responsibility of Buyer shall be deemed to constitute
part of the Assumed Obligations hereunder. If Seller elects the option set forth
in clause (ii) above, Seller shall use reasonable efforts to implement such
Remediation in a manner which is consistent with the requirements of
Environmental Laws in a timely fashion for the type of Remediation that Seller
elects to undertake and Buyer, effective as of the Closing, grants to Seller and
its representatives, access to the to conduct such Remediation. Seller will be
deemed to have adequately completed the Remediation required in the immediately
preceding sentence (A) upon receipt of a certificate or approval from the
applicable Governmental Authority that the Remediation has been implemented to
the extent necessary to comply with existing Laws or (B) upon receipt of a
certificate from a licensed professional engineer that the Remediation has been
implemented to the extent necessary to comply with existing Laws.
Notwithstanding anything to the contrary in this Article XII, the aggregate
Remediation Amounts attributable to the effects of all Environmental Defects
upon any Environmental Defect Property shall not exceed the Allocated Value of
the Environmental Defect Property.
(q)    Exclusive Remedy. Except for Buyer’s remedy for a breach of Seller’s
representation contained in Section 4.13 and Buyer’s rights to terminate this
Agreement pursuant to Section 14.1(c), the provisions set forth in Section
12.1(b) shall be the exclusive right and remedy of Buyer with respect to any
Environmental Defect or other environmental matter with respect to any Asset.
(r)    Environmental Deductibles. Notwithstanding anything to the contrary, (i)
in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller for any individual Environmental Defect for which
the Remediation Amount does not exceed $75,000 (“Individual Environmental Defect
Threshold”); and (ii) in no event shall there be any adjustments to the Purchase
Price or other remedies provided by Seller for any Environmental Defect for
which the Remediation Amount exceeds the Individual Environmental Defect
Threshold unless (A) the sum of the Remediation Amounts of all such
Environmental Defects that exceed the Individual Environmental Defect Threshold,
in the aggregate, excluding any Environmental Defects cured by Seller, exceeds
(B) the Environmental Deductible, after which point Buyer shall be entitled to
adjustments to the Purchase Price or other remedies only with respect to such
Environmental Defects in excess of such Environmental Deductible.
(s)    Environmental Dispute Resolution. Seller and Buyer shall attempt to agree
on all Environmental Defects and Remediation Amounts prior to Closing. If Seller
and Buyer are unable to agree by Closing, the Environmental Defects and/or
Remediation Amounts in dispute shall be exclusively and finally resolved by
arbitration pursuant to this Section 12.1(e). There shall be a single
arbitrator, who shall be an environmental attorney with at least 10 years
experience in

    
46



--------------------------------------------------------------------------------






environmental matters involving oil and gas producing properties in the regional
area in which the affected Assets are located, as selected by mutual agreement
of Buyer and Seller within 15 days after the Closing Date (the “Environmental
Arbitrator”). In the event the Parties are unable to mutually agree upon the
Environmental Arbitrator within such time period, then each Party will nominate
a candidate to be the Environmental Arbitrator, and such candidates so nominated
by the Parties shall together determine the Environmental Arbitrator. The
arbitration proceeding shall be held in Houston, Texas. The Environmental
Arbitrator’s determination shall be made within 20 days after submission of the
matters in dispute and shall be final and binding upon both Parties, without
right of appeal. In making his determination, the Environmental Arbitrator shall
be bound by the rules set forth in this Section 12.1 and, subject to the
foregoing, may consider such other matters as in the opinion of the
Environmental Arbitrator are necessary or helpful to make a proper
determination. The Environmental Arbitrator, however, may not award Buyer its
share of any greater Remediation Amount than the Remediation Amount claimed by
Buyer in its applicable Environmental Defect Notice. The Environmental
Arbitrator shall act as an expert for the limited purpose of determining the
specific disputed Environmental Defects and/or Remediation Amounts submitted by
either Party and may not award damages, interest or penalties to either Party
with respect to any matter. Seller and Buyer shall each bear its own legal fees
and other costs of presenting its case. Each of Seller and Buyer shall bear
one-half of the costs and expenses of the Environmental Arbitrator. To the
extent that the award of the Environmental Arbitrator with respect to any
Remediation Amount is not taken into account as an adjustment to the Purchase
Price pursuant to Section 3.4 or Section 3.5, then within 10 days after the
Environmental Arbitrator delivers written notice to Buyer and Seller of his
award with respect to a Remediation Amount, and subject to Section 12.1(d), (i)
Buyer shall pay to Seller the amount, if any, so awarded by the Environmental
Arbitrator to Seller and (ii) Seller shall pay to Buyer the amount, if any, so
awarded by the Environmental Arbitrator to Buyer. Nothing herein shall operate
to cause the Closing to be delayed on account of any arbitration hereunder and
to the extent any adjustments are not agreed upon by the Parties as of the
Closing, the Purchase Price shall not be adjusted therefor as of the Closing and
subsequent adjustments thereto, if any, will be made pursuant to Section 3.6 or
this Section 12.1.
12.2    NORM, Wastes and Other Substances. Buyer acknowledges that the Assets
have been used for exploration, development, production, gathering and
transportation of oil and gas and there may be petroleum, produced water, wastes
or other substances or materials located in, on or under the Assets or
associated with the Assets. Equipment and sites included in the Assets may
contain asbestos, NORM or other Hazardous Substances. NORM may affix or attach
itself to the inside of wells, pipelines, materials and equipment as scale, or
in other forms. The wells, materials and equipment located on the Assets or
included in the Assets may contain NORM and other wastes or Hazardous
Substances. NORM containing material and/or other wastes or Hazardous Substances
may have come in contact with various environmental media, including, water,
soils or sediment. Special procedures may be required for the assessment,
remediation, removal, transportation or disposal of environmental media, wastes,
asbestos, NORM and other Hazardous Substances from the Assets. For the avoidance
of doubt, no Environmental Condition involving NORM shall constitute the basis
of an Environmental Defect unless such NORM results in measured radioactivity in
excess of a level of 50 µR/hr (50 micro roentgen per hour) and more than 30
piC/gram for Radium 226 and Radium 228.

    
47



--------------------------------------------------------------------------------






ARTICLE XIII    
ASSUMPTION; INDEMNIFICATION; SURVIVAL
13.1    Assumption by Buyer. Without limiting Buyer’s rights to indemnity under
this Article XIII and Buyer’s rights under any Title Indemnity Agreement or
Environmental Indemnity Agreement, from and after the Closing, if Closing
occurs, Buyer assumes and hereby agrees to fulfill, perform, pay and discharge
(or cause to be fulfilled, performed, paid and discharged) all obligations and
Liabilities, known or unknown, with respect to the Assets regardless of whether
such obligations or Liabilities arose prior to, on or after the Effective Time,
including obligations and Liabilities relating in any manner to the use,
ownership or operation of the Assets, including obligations to (a) furnish
makeup gas and/or settle Imbalances according to the terms of applicable gas
sales, processing, gathering or transportation Contracts, (b) pay Working
Interests, royalties, overriding royalties and other interests, owners’ revenues
or proceeds attributable to sales of Hydrocarbons, including those held in
suspense (including those amounts for which the Purchase Price was adjusted
pursuant to Section 3.3(b)(vii)), (c) properly plug and abandon any and all
wells and pipelines, including Future Wells, inactive wells or temporarily
abandoned wells, drilled on the Assets, (d) to replug any well, wellbore or
previously plugged Well on the Assets to the extent required or necessary, (e)
dismantle or decommission and remove any Personal Property and other property of
whatever kind related to or associated with operations and activities conducted
by whomever on the Assets, (f) clean up and/or remediate the Assets in
accordance with applicable Contracts and Laws, and (g) perform all obligations
applicable to or imposed on the lessee, owner, or operator under the Leases and
the Applicable Contracts, or as required by Laws (all of said obligations and
Liabilities, subject to the exclusions below, herein being referred to as the
“Assumed Obligations”); provided, Buyer does not assume any obligations or
Liabilities of Seller to the extent that they are Seller Retained Obligations
pursuant to Section 13.2.
  
13.2    Indemnities of Seller. Effective as of the Closing, subject to the
limitations set forth in Section 13.4 and Section 13.8 or otherwise in this
Agreement, Seller shall be responsible for, shall pay on a current basis and
hereby defends, indemnifies and holds harmless Buyer and its Affiliates, and all
of its and their respective equityholders, partners, members, directors,
officers, managers, employees, agents and representatives (collectively, “Buyer
Indemnified Parties”) from and against any and all Liabilities, arising from,
based upon, related to or associated with the following (the “Seller Retained
Obligations”):
(g)    any breach by Seller of any of its representations or warranties
contained in Article IV (provided that, all “Material Adverse Effect”
qualifications and other materiality qualifications and similar qualifications
contained in such representations and warranties shall be disregarded for
purposes of calculating the amount of the indemnification obligations under this
Section 13.2);
(h)    any breach by Seller of any of its covenants or agreements under this
Agreement to be performed prior to Closing;

    
48



--------------------------------------------------------------------------------






(i)    any breach by Seller of any of its covenants or agreements under this
Agreement to be performed after the Closing;
(j)    (i) any act or omission by Seller involving or relating to the Excluded
Assets occurring prior to the Closing, or (ii) the actions, suits or
proceedings, if any, set forth in Schedule 13.1, except insofar and only insofar
as they are attributable or relate to the ownership or operation of the Assets,
or production therefrom, for periods after the Effective Time;
(k)    any Income Tax Liability or Franchise Tax Liability of Seller;
(l)    any obligations to Seller’s employees and officers, except Operating
Expenses attributable to the period from and after the Effective Time, or any
obligations under employment contracts or retention, severance, termination,
separation or incentive compensation with respect to Seller’s employees or
officers, in each case, to the extent attributable to the period of time prior
to the Closing Date;
(m)    any personal injury or death relating to the ownership, use or operation
of the Assets that occurs prior to the Closing Date; or
(n)     attributable to periods prior to the Effective Time in regard to (I)
furnishing makeup natural gas and/or settling Imbalances attributable to the
Assets according to the terms of applicable natural gas sales, processing,
gathering or transportation contracts, to extent not determined and settled as
provided in this Agreement, (II) paying Working Interests, royalties, overriding
royalties, and other interests, owners’ revenues or proceeds attributable to
sales of Hydrocarbons, (III) paying Taxes with respect to the Assets and
Hydrocarbons produced therefrom; provided, however that all of the Seller
Retained Obligations under this clause (h) shall be deemed to automatically
expire at the end of the Survival Period and, at and after such time, Buyer
shall indemnify Seller for the Seller Retained Obligations contemplated by this
clause (h) as if they were Assumed Obligations; except that, to the extent that
any claims for indemnification have been asserted in accordance with this
Agreement prior to the expiration of the Survival Period with respect to Seller
Retained Obligations contemplated by this clause (h), then such asserted claims
for indemnification shall continue to survive against Seller after the
expiration of the Survival Period until such asserted claims for indemnification
are resolved in accordance with the terms of this Agreement.
13.3    Indemnities of Buyer. Effective as of the Closing, Buyer and its
successors and assigns shall assume, be responsible for, shall pay on a current
basis and hereby defends, indemnifies, holds harmless and forever releases
Seller and its Affiliates, and all of its and their respective equityholders,
partners, members, directors, officers, managers, employees, agents and
representatives (collectively, “Seller Indemnified Parties”) from and against
any and all Liabilities arising from, based upon, related to or associated with:
(a)    any breach by Buyer of any of its representations or warranties contained
in Article V;

    
49



--------------------------------------------------------------------------------






(b)    any breach by Buyer of any of its covenants or agreements under this
Agreement;
(c)    the Assumed Obligations.
13.4    Limitation on Liability.
(a)    Seller shall not have any liability for any indemnification under Section
13.2(a) or (b) of this Agreement (i) for any individual Liability unless the
amount with respect to such Liability exceeds $150,000, and (ii) until and
unless the aggregate amount of all Liabilities for which Claim Notices are
delivered by Buyer under this Agreement exceeds $3.0 million (the “Indemnity
Deductible”) and then only to the extent such Liabilities exceed the Indemnity
Deductible; provided that the adjustments to the Purchase Price under Section
3.5 and any payments in respect thereof shall not be limited by this Section
13.4(a).
(b)    Notwithstanding anything to the contrary contained in this Agreement,
Seller shall not be required to indemnify Buyer for aggregate Liabilities in
excess of 10% of the Purchase Price, other than Liabilities resulting in
adjustments to the Purchase Price under this Agreement.
(c)    Notwithstanding the use of “Seller” to refer collectively to RTP and RONM
or anything else to the contrary contained in this Agreement, RTP and RONM’s
liability with respect to any breach of its respective representations and
warranties under this Agreement, if any, pursuant to this Article 13 or
otherwise, shall be several and not joint.
13.5    Express Negligence. THE DEFENSE, INDEMNIFICATION, HOLD HARMLESS, RELEASE
AND ASSUMED OBLIGATIONS PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE
APPLICABLE WHETHER OR NOT THE LIABILITIES, LOSSES, COSTS, EXPENSES AND DAMAGES
IN QUESTION AROSE OR RESULTED SOLELY OR IN PART FROM THE SOLE, ACTIVE, PASSIVE,
CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF OR BY
ANY INDEMNIFIED PARTY. BUYER AND SELLER ACKNOWLEDGE THAT THIS STATEMENT COMPLIES
WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.
13.6    Exclusive Remedy. Notwithstanding anything to the contrary contained in
this Agreement, from and after the Closing, Section 10.1(d), Section 13.2 and
Section 13.3 contain the Parties’ exclusive remedy against each other with
respect to the transactions contemplated hereby and the sale of the Assets,
including breaches of the representations, warranties, covenants and agreements
of the Parties contained in this Agreement or in any document delivered pursuant
to this Agreement. Except for the remedies specified in Section 13.2, effective
as of Closing, Buyer, on its own behalf and on behalf of its Affiliates, hereby
releases, remises and forever discharges Seller and its Affiliates and all such
Parties’ equityholders, partners, members, directors, officers, employees,
agents and representatives from any and all suits, legal or administrative
proceedings, claims, demands, damages, losses, costs, Liabilities, interest or
causes of action whatsoever, in Law or in equity, known or unknown, which Buyer
or its Affiliates might now or subsequently may have, based on, relating to or
arising out of the ownership, use or operation of any of the Assets prior to the
Closing or the condition, quality, status or nature of any of the Assets prior
to the Closing,

    
50



--------------------------------------------------------------------------------






including rights to contribution under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, breaches of statutory or
implied warranties, nuisance or other tort actions, rights to punitive damages,
common Law rights of contribution and rights under insurance maintained by
Seller or any of its Affiliates, except as provided in this Agreement.
13.7    Indemnification Procedures. All claims for indemnification under Section
10.1(d), Section 13.2 and Section 13.3 shall be asserted and resolved as
follows:
(a)    For purposes of Section 10.1(d) and this Article XIII, the term
“Indemnifying Party” when used in connection with particular Liabilities shall
mean the Party or Parties having an obligation to indemnify another Party or
Parties with respect to such Liabilities pursuant to Section 10.1(d) or this
Article XIII, and the term “Indemnified Party” when used in connection with
particular Liabilities shall mean the Party or Parties having the right to be
indemnified with respect to such Liabilities by another Party or Parties
pursuant to Section 10.1(d) or this Article XIII.
(b)    To make claim for indemnification under Section 10.1(d), Section 13.2 or
Section 13.3, an Indemnified Party shall notify the Indemnifying Party of its
claim under this Section 13.7, including the specific details of and specific
basis under this Agreement for its claim (the “Claim Notice”). In the event that
the claim for indemnification is based upon a claim by a Third Party against the
Indemnified Party (a “Claim”), the Indemnified Party shall provide its Claim
Notice promptly after the Indemnified Party has actual knowledge of the Claim
and shall enclose a copy of all papers (if any) served with respect to the
Claim; provided that the failure of any Indemnified Party to give notice of a
Claim as provided in this Section 13.7 shall not relieve the Indemnifying Party
of its obligations under Section 10.1(d), Section 13.2 or Section 13.3 (as
applicable) except to the extent such failure results in insufficient time being
available to permit the Indemnifying Party to effectively defend against the
Claim or otherwise materially prejudices the Indemnifying Party's ability to
defend against the Claim. In the event that the claim for indemnification is
based upon an inaccuracy or breach of a representation, warranty, covenant or
agreement, the Claim Notice shall specify the representation, warranty, covenant
or agreement that was inaccurate or breached.
(c)    In the case of a claim for indemnification based upon a Claim, the
Indemnifying Party shall have 30 days from its receipt of the Claim Notice to
notify the Indemnified Party whether it admits or denies its liability to defend
the Indemnified Party against such Claim at the sole cost and expense of the
Indemnifying Party. The Indemnified Party is authorized, prior to and during
such 30 day period, to file any motion, answer or other pleading that it shall
deem necessary or appropriate to protect its interests or those of the
Indemnifying Party and that is not prejudicial to the Indemnifying Party.
(d)    If the Indemnifying Party admits its liability, it shall have the right
and obligation to diligently defend, at its sole cost and expense, the Claim.
The Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof. If requested by the Indemnifying
Party, the Indemnified Party agrees to cooperate in contesting any Claim which
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Claim controlled by the
Indemnifying Party pursuant to this Section 13.7(d). An Indemnifying Party shall
not, without the written consent

    
51



--------------------------------------------------------------------------------






of the Indemnified Party, (i) settle any Claim or consent to the entry of any
judgment with respect thereto which does not include an unconditional written
release of the Indemnified Party from all liability in respect of such Claim or
(ii) settle any Claim or consent to the entry of any judgment with respect
thereto in any manner that may materially and adversely affect the Indemnified
Party (other than as a result of money damages covered by the indemnity).
(e)    If the Indemnifying Party does not admit its liability or admits its
liability but fails to diligently prosecute or settle the Claim, then the
Indemnified Party shall have the right to defend against the Claim at the sole
cost and expense of the Indemnifying Party, with counsel of the Indemnified
Party’s choosing, subject to the right of the Indemnifying Party to admit its
liability and assume the defense of the Claim at any time prior to settlement or
final determination thereof. If the Indemnifying Party has not yet admitted its
liability for a Claim, the Indemnified Party shall send written notice to the
Indemnifying Party of any proposed settlement and the Indemnifying Party shall
have the option for 10 days following receipt of such notice to (i) admit in
writing its liability for the Claim and (ii) if liability is so admitted,
reject, in its reasonable judgment, the proposed settlement.
(f)    In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Party shall have 30 days from its receipt of the Claim Notice to
(i) cure the Liabilities complained of, (ii) admit its liability for such
Liability or (iii) dispute the claim for such Liabilities. If the Indemnifying
Party does not notify the Indemnified Party within such 30 day period that it
has cured the Liabilities or that it disputes the claim for such Liabilities,
the amount of such Liabilities shall conclusively be deemed a liability of the
Indemnifying Party hereunder.
(g)    An Indemnified Party shall use reasonable commercial efforts to pursue,
and to cause its Affiliates to pursue, all insurance claims to which it may be
entitled in connection with any Liabilities for which a claim for
indemnification is made, and the Parties shall cooperate with each other in
pursuing insurance claims with respect to any such Liabilities or any
indemnification obligations from Third Parties with respect to any such
Liabilities. The Indemnifying Party is authorized by the Indemnified Party to
give direction to the insurer under any insurance policy with respect to the
defense of any action, suit, proceeding or claim relating to any liability
giving rise to a claim for indemnification. If the Indemnifying Party makes any
payment on any Third Party Claim, the Indemnifying Party shall be subrogated, to
the extent of such payment, to all rights and remedies of the Indemnified Party
to any insurance benefits or other claims of the Indemnified Party with respect
to such Third Party Claim. The Parties acknowledge and agree that (i) the
obligations of the Indemnified Party set forth in this Section with respect to
any Liabilities for which a claim for indemnification has been made shall be
contingent on the Indemnified Party receiving a written statement from the
Indemnifying Party whereby the Indemnifying Party admits its liability for such
Liability and (ii) neither Party shall be required to maintain any particular
insurance coverage following the Closing.
13.8    Survival.
(a)    The representations and warranties of the Parties in Article IV and
Article V (other than the representations and warranties in Sections 4.1, 4.2,
4.14, 4.15, 4.16, 5.1, 5.2, 5.8, 5.9, 5.10 and 5.11) and the covenants and
agreements of the Parties in Sections 6.1 and 9.4 shall

    
52



--------------------------------------------------------------------------------






survive the Closing for a period of 12 months following the Closing Date
(“Survival Period”). Subject to the foregoing and as set forth in Section
13.8(b), the remainder of this Agreement (including Sections 4.15, 4.16, 5.8,
5.9, 5.10, 5.11 and 6.8) shall survive the Closing without time limit.
Representations, warranties, covenants and agreements shall be of no further
force and effect after the date of their expiration; provided that there shall
be no termination of any bona fide claim asserted pursuant to this Agreement
with respect to such a representation, warranty, covenant or agreement prior to
its expiration date.
(b)    The indemnities in Sections 13.2(a), 13.2(b), 13.3(a) and 13.3(b) shall
terminate as of the termination date of each respective representation,
warranty, covenant or agreement that is subject to indemnification, except in
each case as to matters for which a specific written claim for indemnity has
been delivered to the Indemnifying Party on or before such termination date.
13.9    Waiver of Right to Rescission. Seller and Buyer acknowledge that,
following the Closing, the payment of money, as limited by the terms of this
Agreement, shall be adequate compensation for breach of any representation,
warranty, covenant or agreement contained herein or for any other claim arising
in connection with or with respect to the transactions contemplated by this
Agreement. As the payment of money shall be adequate compensation, following the
Closing, Buyer and Seller waive any right to rescind this Agreement or any of
the transactions contemplated hereby.
13.10    Insurance, Taxes. The amount of any Liabilities for which any of the
Indemnified Parties is entitled to indemnification under this Agreement or in
connection with or with respect to the transactions contemplated by this
Agreement shall be reduced by any corresponding (a) Tax benefit created or
generated or (b) insurance proceeds realized or that could reasonably be
expected to be realized by such Party if a claim were properly pursued under the
relevant insurance arrangements.
13.11    Non-Compensatory Damages. None of the Buyer Indemnified Parties nor
Seller Indemnified Parties shall be entitled to recover from Seller or Buyer, or
their respective Affiliates, any special, indirect, consequential, punitive,
exemplary, remote or speculative damages, including damages for lost profits of
any kind arising under or in connection with this Agreement or the transactions
contemplated hereby, except to the extent any such Party suffers such damages
(including costs of defense and reasonable attorney’s fees incurred in
connection with defending of such damages) to a Third Party, which damages
(including costs of defense and reasonable attorney’s fees incurred in
connection with defending against such damages) shall not be excluded by this
provision as to recovery hereunder. Subject to the preceding sentence, Buyer, on
behalf of each of the Buyer Indemnified Parties, and Seller, on behalf of each
of the Seller Indemnified Parties, waive any right to recover any special,
indirect, consequential, punitive, exemplary, remote or speculative damages,
including damages for lost profits of any kind, arising in connection with or
with respect to this Agreement or the transactions contemplated hereby.
13.12    Cooperation by Buyer ‑ Retained Litigation. Buyer agrees to use
reasonable efforts to cooperate with Seller in connection with Seller’s defense
and other actions relating to or arising out of the litigation and claims set
forth in Schedule 13.1. Buyer agrees to make available Buyer’s

    
53



--------------------------------------------------------------------------------






employees engaged in the operation of the Assets for the purposes of providing
testimony, depositions, information and other related activities relating to
such litigation and claims.
ARTICLE XIV    
TERMINATION, DEFAULT AND REMEDIES
14.1    Right of Termination. This Agreement and the transactions contemplated
herein may be terminated at any time prior to the Closing:
(o)    by Seller, at Seller’s option, if any of the conditions set forth in
Article VIII have not been satisfied on or before the Closing Date and,
following written notice thereof from Seller to Buyer specifying the reason such
condition is unsatisfied (including any breach by Buyer of this Agreement), such
condition remain unsatisfied for a period of 10 Business Days after Buyer’s
receipt of written notice thereof from Seller;
(p)    by Buyer, at Buyer’s option, if any of the conditions set forth in
Article VII have not been satisfied on or before the Closing Date and, following
written notice thereof from Buyer to Seller specifying the reason such condition
is unsatisfied (including any breach by Seller of this Agreement), such
condition remain unsatisfied for a period of 10 Business Days after Seller’s
receipt of written notice thereof from Buyer;
(q)    by Buyer if the condition set forth in Section 7.4 has not been satisfied
on or before the Closing Date or by Seller if the condition set forth in Section
8.4 is not satisfied on or before the Closing Date; or
(r)    by Seller or Buyer if the Closing shall not have occurred on or before
June 1, 2013;
provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (a), (b) or (d) above if such Party or its
Affiliates are at such time in material breach of any provision of this
Agreement.
14.2    Effect of Termination. If the obligation to close the transactions
contemplated by this Agreement is terminated pursuant to any provision of
Section 14.1, then, except as provided in Section 3.2 and except for the
provisions of Sections 1.1, 10.1(d) through (g), 10.2, 10.3, 13.11, this Section
14.2, Section 14.3 and Article XV (other than Sections 15.2(b), 15.7 and 15.8),
this Agreement shall forthwith become void and the Parties shall have no
liability or obligation hereunder except and to the extent such termination
results from the willful breach by a Party of any of its covenants or agreements
hereunder; provided that if Seller is entitled to retain the Deposit as
liquidated damages pursuant to Section 3.2, then such retention shall constitute
full and complete satisfaction of any and all damages Seller may have against
Buyer. Notwithstanding anything contained in this Agreement to the contrary, the
retention of the Deposit as provided in the previous sentence shall be the sole
remedy of Seller for Buyer’s breach of this Agreement or failure or refusal to
close, and Seller expressly waives any and all other remedies, legal and
equitable, that it otherwise may have had for Buyer’s breach of this Agreement
or failure or refusal to close.

    
54



--------------------------------------------------------------------------------






14.3    Return of Documentation and Confidentiality. Upon termination of this
Agreement, Buyer shall return to Seller all title, engineering, geological and
geophysical data, environmental assessments and/or reports, maps, documents and
other information furnished by Seller to Buyer or prepared by or on behalf of
Buyer in connection with its due diligence investigation of the Assets and an
officer of Buyer shall certify same to Seller in writing.
ARTICLE XV    
MISCELLANEOUS
15.1    Exhibits and Schedules. All of the Exhibits and Schedules referred to in
this Agreement are hereby incorporated into this Agreement by reference and
constitute a part of this Agreement. Seller or Buyer and their respective
counsel have received a complete set of Exhibits and Schedules prior to and as
of the execution of this Agreement.
15.2    Expenses and Taxes.
(d)    Except as otherwise specifically provided, all fees, costs and expenses
incurred by Seller or Buyer in negotiating this Agreement or in consummating the
transactions contemplated by this Agreement shall be paid by the Person
incurring the same, including, legal and accounting fees, costs and expenses.
(e)    All required documentary, filing and recording fees and expenses in
connection with the filing and recording of the assignments (including the
Assignment and Bill of Sale and the Special Warranty Deed), conveyances or other
instruments required to convey title to the Assets to Buyer shall be borne by
Buyer. RTP or RONM, as applicable, shall assume responsibility for, and shall
bear and pay, all Income Tax Liability incurred or imposed on RTP and/or RONM or
its Affiliates with respect to the ownership of the Assets through the Closing
Date and the transactions described in this Agreement. Buyer shall assume
responsibility for, and shall bear and pay, all state sales and use Taxes and
transfer and similar Taxes (including any applicable interest or penalties)
incurred or imposed with respect to the transactions described in this Agreement
(the “Transfer Taxes”). RTP or RONM, as applicable, shall assume responsibility
for, and shall bear and pay, all Property Taxes assessed with respect to the
ownership and operation of the Assets for (i) any period ending prior to the
Effective Time, and (ii) the portion of any Straddle Period ending immediately
prior to the Effective Time. All Property Taxes with respect to the ownership or
operation of the Assets arising on or after the Effective Time (including all
Straddle Period Property Taxes not apportioned to RTP or RONM, as applicable)
shall be allocated to and borne by Buyer. Upon determination of the actual
amount of Property Taxes , payments will be made to the extent necessary to
cause the appropriate Party, to bear the Property Taxes allocable to such Person
under this Section 15.2(b). For purposes of allocation between the Parties of
Property Taxes that are payable with respect to Straddle Periods, the portion of
any such Taxes that are attributable to the portion of the Straddle Period that
ends immediately prior to the Effective Time shall (i) in the case of Taxes that
are based upon or related to income or receipts or imposed on a transactional
basis, be deemed equal to the amount that would be payable if the Tax year or
period ended immediately prior to the Effective Time, and (ii) in the case of
other Taxes, be allocated pro rata per day between the period immediately prior
to the Effective Time and the period beginning on the Effective Time. For
purposes of clause (i) of the preceding sentence, any exemption, deduction,
credit or other item that

    
55



--------------------------------------------------------------------------------






is calculated on an annual basis shall be allocated pro rata per day between the
period ending immediately prior to the Effective Time and the period beginning
on the Effective Time.
(f)    Seller shall timely file any return with respect to Property Taxes due on
or before the Closing Date or that otherwise relates solely to periods before
the Closing Date (a “Pre-Closing Tax Return”) and shall pay any Property Taxes
shown due and owing on such Pre-Closing Property Tax Return, subject to Seller’s
right of reimbursement for any Property Taxes for which Buyer is responsible
under Section 15.2(b). Within 15 days prior to filing, Seller shall deliver to
Buyer a draft of any such Pre-Closing Tax Return for Buyer’s review and approval
(which approval will not be unreasonably withheld or delayed).
15.3    Assignment. This Agreement may not be assigned by Buyer without the
prior written consent of Seller. In the event Seller consent to any such
assignment, such assignment shall not relieve Buyer of any obligations and
responsibilities hereunder. Any assignment or other transfer by Buyer or its
successors and assigns of any of the Assets shall not relieve Buyer or its
successors or assigns of any of their obligations (including indemnity
obligations) hereunder, as to the Assets so assigned or transferred.
15.4    Preparation of Agreement. Seller, Buyer and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.
15.5    Publicity.
(h)    Buyer shall not make or issue any press release or other public
announcements concerning the transactions contemplated by this Agreement without
the prior consent of Seller, which consent shall not be unreasonably withheld;
provided, however, that Seller has the right to prohibit Buyer from identifying
Seller or its Affiliates by name or stock exchange symbol in the Buyer’s press
release or other statement, which right may be exercised in Seller’s sole and
absolute discretion. If Buyer desires to make a public announcement, it shall
first give Seller twenty-four (24) hours written notification of its desire to
make such a public announcement. The written notification shall include (i) a
request for consent to make the announcement, and (ii) a written draft of the
text of such public announcement.
(i)    If Seller desires to make a public announcement, it shall give Buyer
prior notification of its intention to make such a public announcement along
with a draft of any such announcement and said announcement shall not be made
without the prior consent of Buyer, which consent shall not be unreasonably be
withheld, conditioned or delayed.
(j)    Nothing in this Section 15.5 shall prohibit any Party from issuing or
making a public announcement or statement if such Party deems it necessary to do
so in order to comply with any applicable Law or the rules of any stock exchange
upon which the Party’s or a Party’s Affiliate’s capital stock is traded;
provided, however, that to the extent possible, prior written notification shall
be given to the other Parties prior to any such announcement or statement.

    
56



--------------------------------------------------------------------------------






15.6    Notices. All notices and communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally, or sent
by bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by
facsimile transmission (provided any such facsimile transmission is confirmed
either orally or by written confirmation), addressed to RTP, RONM or Buyer, as
appropriate, at the address for such Person shown below or at such other address
as RTP, RONM or Buyer shall have theretofore designated by written notice
delivered to the other parties hereto:
If to Seller:
Range Texas Production, LLC
Range Operating New Mexico, LLC
100 Throckmorton Street
Suite 1200
Fort Worth, Texas 76102
Attention: Chad Stephens
Fax: 817-869-9129
cstephens@rangeresources.com


If to Buyer:
Vanguard Permian, LLC
5847 San Felipe, Ste. 3000
Houston, Texas 77057
Attention: Mark Carnes/Scott W. Smith
Fax: 832-327-2260
swsmith@vnrllc.com
mcarnes@vnrllc.com


Any notice given in accordance herewith shall be deemed to have been given only
when delivered to the addressee in person, or by courier, or transmitted by
facsimile transmission during normal business hours on a Business Day (or if
delivered or transmitted after normal business hours on a Business Day or on a
day other than a Business Day, then on the next Business Day), or upon actual
receipt by the addressee during normal business hours on a Business Day after
such notice has either been delivered to an overnight courier or deposited in
the United States Mail, as the case may be (or if delivered after normal
business hours on a Business Day or on a day other than a Business Day, then on
the next Business Day). RTP, RONM or Buyer may change the address and facsimile
numbers to which such communications are to be addressed by giving written
notice to the other parties hereto in the manner provided in this Section 15.6.
15.7    Further Cooperation. After the Closing, Seller and Buyer shall execute
and deliver, or shall cause to be executed and delivered, from time to time such
further instruments of conveyance and transfer, and shall take such other
actions as Seller or Buyer may reasonably request, to convey and deliver the
Assets to Buyer, to perfect Buyer’s title thereto and to accomplish the orderly
transfer of the Assets to Buyer in the manner contemplated by this Agreement. If
any Party receives monies

    
57



--------------------------------------------------------------------------------






belonging to the other Party, such amount shall immediately be paid over to the
proper Party. If an invoice or other evidence of an obligation is received by a
Party and such obligation is partially an obligation of both Seller and Buyer,
then the Parties shall consult with each other and each Party shall promptly pay
its portion of such obligation to the obligee.
15.8    Filings, Notices and Certain Governmental Approvals. Promptly after the
Closing Buyer shall (a) record all assignments of state Leases executed at the
Closing in the records of the applicable Governmental Authority, (b) if
applicable, send notices to vendors supplying goods and services for the Assets
and to the operator of such Assets of the assignment of such Assets to Buyer,
(c) actively pursue the Customary Post Closing Consents from Governmental
Authorities of the assignment of the Assets to Buyer and (d) actively pursue all
other consents and approvals listed on Schedule 15.8 that may be required in
connection with the assignment of the Assets to Buyer and the assumption of the
Liabilities assumed by Buyer hereunder, that, in each case, shall not have been
obtained prior to the Closing. Buyer obligates itself to use commercially
reasonable efforts to take any and all action required by any Governmental
Authority in order to obtain such approval, including the posting of any and all
bonds or other security that may be required in excess of its existing lease,
pipeline or area-wide bond.
15.9    Entire Agreement; Conflicts. THIS AGREEMENT, THE EXHIBITS AND SCHEDULES
HERETO, THE TRANSACTION DOCUMENTS AND THE CONFIDENTIALITY AGREEMENT COLLECTIVELY
CONSTITUTE THE ENTIRE AGREEMENT AMONG SELLER AND BUYER PERTAINING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS
AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF SELLER AND BUYER PERTAINING TO THE
SUBJECT MATTER HEREOF. THERE ARE NO WARRANTIES, REPRESENTATIONS OR OTHER
AGREEMENTS AMONG SELLER AND BUYER RELATING TO THE SUBJECT MATTER HEREOF EXCEPT
AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND NEITHER SELLER NOR BUYER SHALL
BE BOUND BY OR LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT OR
STATEMENTS OF INTENTION NOT SO SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN THE
TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF ANY
EXHIBIT HERETO, THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND
CONTROL; PROVIDED, HOWEVER, THAT THE INCLUSION IN ANY OF THE EXHIBITS HERETO OF
TERMS AND PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A
CONFLICT, AND ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND
EFFECT, SUBJECT TO THE PROVISIONS OF THIS SECTION 15.9.
15.10    Parties in Interest. The terms and provisions of this Agreement shall
be binding upon and inure to the benefit of RTP, RONM and Buyer and their
respective successors and permitted assigns. Notwithstanding anything contained
in this Agreement to the contrary, nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than RTP, RONM, Buyer and
their successors and permitted assigns, or the Parties’ respective related
Indemnified Parties hereunder, any rights, remedies, obligations or liabilities
under or by reason of this Agreement; provided that only a Party and its
respective successors and permitted assigns will have

    
58



--------------------------------------------------------------------------------






the right to enforce the provisions of this Agreement on its own behalf or on
behalf of any of its related Indemnified Parties (but shall not be obligated to
do so).
15.11    Amendment. This Agreement may be amended only by an instrument in
writing executed by the Party against whom enforcement is sought.
15.12    Waiver; Rights Cumulative. Any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by a written
instrument executed by or on behalf of the party hereto waiving compliance. No
course of dealing on the part of Seller or Buyer, or their respective officers,
employees, agents or representatives or any failure by Seller or Buyer to
exercise any of its rights under this Agreement shall operate as a waiver
thereof or affect in any way the right of such Person at a later time to enforce
the performance of such provision. No waiver by Seller or Buyer of any condition
or any breach of any term, covenant, representation or warranty contained in
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such condition or breach or a waiver of
any other condition or of any breach of any other term, covenant, representation
or warranty. The rights of Seller and Buyer under this Agreement shall be
cumulative, and the exercise or partial exercise of any such right shall not
preclude the exercise of any other right.
15.13    Conflict of Law Jurisdiction, Venue; Jury Waiver. THIS AGREEMENT AND
THE LEGAL RELATIONS AMONG SELLER AND BUYER SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW
RULE OR PRINCIPLE THAT WOULD REQUIRE THE APPLICATION OF ANY OTHER LAW. EACH OF
RTP, RONM AND BUYER CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE
COURTS OF THE STATE OF TEXAS FOR ANY ACTION ARISING OUT OF THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY. ALL ACTIONS
OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN CONNECTION
WITH, OUT OF, RELATED TO OR FROM THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS SHALL BE EXCLUSIVELY LITIGATED IN COURTS HAVING SITES IN FORT WORTH,
TARRANT COUNTY, TEXAS. EACH OF RTP, RANGE AND BUYER WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
15.14    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any of Seller or Buyer. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

    
59



--------------------------------------------------------------------------------






15.15    Removal of Name. As promptly as practicable, but in any case within 30
days after the Closing Date, Buyer shall eliminate the names “Range Texas
Production, LLC”, “Range Resources Corporation”, “Range Resources” “Range
Operating New Mexico, LLC” and any variants thereof from the Assets acquired
pursuant to this Agreement and, except with respect to such grace period for
eliminating existing usage, shall have no right to use any logos, trademarks or
trade names belonging to Seller or any of its Affiliates.
15.16    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a party hereto by facsimile
transmission shall be deemed an original signature hereto.
[Signature page follows.]



    
60



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first written above.


SELLER:    
    
RANGE TEXAS PRODUCTION, LLC
 
 
 
 
 
By:
/s/ Chad L. Stephens
 
 
Name:
Chad L. Stephens
 
Title:
Senior Vice President Corporate Development
 
 
 
 

RANGE OPERATING NEW MEXICO, LLC
 
 
 
 
 
By:
/s/ Chad L. Stephens
 
 
Name:
Chad L. Stephens
 
Title:
Senior Vice President Corporate Development
 
 
 
 



BUYER:


    
VANGUARD PERMIAN, LLC
 
 
 
 
 
By:
/s/ Scott W. Smith
 
 
Name:
Scott W. Smith
 
Title:
President & CEO
 
 
 
 





    



[SIGNATURE PAGE TO PURCHASE AND SALE AGREEMENT]